OMB APPROVAL OMB Number:3235-0582 Expires: January31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple RoadBloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code: (248) 644-8500 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Schwartz Investment Trust By (Signature and Title)* /s/ George P. Schwartz George P. Schwartz, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Schwartz Value Fund July 1, 2012 - June 30, 2013 DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 13-Jul-2012 ISIN US24702R1014 Agenda 933646119 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1B. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1C. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO Management For For 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management For For 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT Management For For 1J. ELECTION OF DIRECTOR: ALEX J. MANDL Management For For 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. APPROVAL OF THE DELL INC. 2012 LONG- TERM INCENTIVE PLAN Management Against Against ALLIANT TECHSYSTEMS INC. Security Meeting Type Annual Ticker Symbol ATK Meeting Date 07-Aug-2012 ISIN US0188041042 Agenda 933662860 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE J. DECYK For For 2 MARK W. DEYOUNG For For 3 MARTIN C. FAGA For For 4 RONALD R. FOGLEMAN For For 5 APRIL H. FOLEY For For 6 TIG H. KREKEL For For 7 DOUGLAS L. MAINE For For 8 ROMAN MARTINEZ IV For For 9 MARK H. RONALD For For 10 WILLIAM G. VAN DYKE For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF ALLIANT TECHSYSTEMS INC. 2, AS AMENDED AND RESTATED Management Against Against 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 13-Sep-2012 ISIN US0936711052 Agenda 933673370 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. BROWN Management For For 1B. ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1C. ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E. ELECTION OF DIRECTOR: DAVID BAKER LEWIS Management For For 1F. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1G. ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H. ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I. ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 1J. ELECTION OF DIRECTOR: JAMES F. WRIGHT Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 5. APPROVAL OF THE AMENDED AND RESTATED 2 PURCHASE PLAN. Management For For 6. SHAREHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PRESENTED AT THE MEETING. Shareholder Against For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 02-Nov-2012 ISIN US0538071038 Agenda 933688737 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. VERONICA BIGGINS For For 2 MICHAEL A. BRADLEY For For 3 R. KERRY CLARK For For 4 RICHARD HAMADA For For 5 JAMES A. LAWRENCE For For 6 FRANK R. NOONAN For For 7 RAY M. ROBINSON For For 8 WILLIAM H. SCHUMANN III For For 9 WILLIAM P. SULLIVAN For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE AVNET, INC. EXECUTIVE INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 29, 2013. Management For For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Nov-2012 ISIN US68389X1054 Agenda 933690302 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3 APPROVAL OF INCREASE IN SHARES UNDER THE DIRECTORS' STOCK PLAN. Management Against Against 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For 8 STOCKHOLDER PROPOSAL REGARDING EQUITY ACCELERATION UPON A CHANGE IN CONTROL OF ORACLE. Shareholder Against For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 14-Nov-2012 ISIN US8718291078 Agenda 933692786 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1B. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1C. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2013. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 14-Nov-2012 ISIN US1890541097 Agenda 933692825 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1H ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1I ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1E. ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1L. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Shareholder Against For 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Agenda 933691784 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 29-Jan-2013 ISIN US0758871091 Agenda 933718756 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management For For 1C. ELECTION OF DIRECTOR: CATHERINE M. BURZIK Management For For 1D. ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management For For 1E. ELECTION OF DIRECTOR: VINCENT A. FORLENZA Management For For 1F. ELECTION OF DIRECTOR: CLAIRE M. FRASER Management For For 1G. ELECTION OF DIRECTOR: CHRISTOPHER JONES Management For For 1H. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1I. ELECTION OF DIRECTOR: ADEL A.F. MAHMOUD Management For For 1J. ELECTION OF DIRECTOR: GARY A. MECKLENBURG Management For For 1K. ELECTION OF DIRECTOR: JAMES F. ORR Management For For 1L. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. Management For For 1M. ELECTION OF DIRECTOR: REBECCA W. RIMEL Management For For 1N. ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management For For 1O. ELECTION OF DIRECTOR: ALFRED SOMMER Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. AMENDMENTS TO THE 2 DIRECTOR EQUITY-BASED COMPENSATION PLAN. Management Against Against ROCKWELL COLLINS, INC. Security Meeting Type Annual Ticker Symbol COL Meeting Date 07-Feb-2013 ISIN US7743411016 Agenda 933719708 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J.A. EDWARDSON For For 2 A.J. POLICANO For For 3 J.L. TURNER For For 2. TO CONSIDER AND VOTE ON A NON- BINDING RESOLUTION TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS AND RELATED DISCLOSURES. Management For For 3. FOR THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR AUDITORS FOR FISCAL YEAR 2013. Management For For 4. TO CONSIDER AND VOTE TO APPROVE THE 2 Management Against Against 5. TO CONSIDER AND VOTE UPON THE NON- BINDING SHAREOWNER PROPOSAL TO REPEAL OUR CLASSIFIED BOARD OF DIRECTORS STRUCTURE. Shareholder For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 05-Mar-2013 ISIN US0382221051 Agenda 933727577 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B. ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1D. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1F. ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1I. ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1J. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1K. ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For HELMERICH & PAYNE, INC. Security Meeting Type Annual Ticker Symbol HP Meeting Date 06-Mar-2013 ISIN US4234521015 Agenda 933726121 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HANS HELMERICH For For 2 JOHN W. LINDSAY For For 3 PAULA MARSHALL For For 4 RANDY A. FOUTCH For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO ADOPT A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS OF THE COMPANY. Shareholder Abstain COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 20-Mar-2013 ISIN IE00B68SQD29 Agenda 933727779 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Management For For 1F) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1G) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1H) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1I) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 APPROVE THE AMENDED AND RESTATED COVIDIEN STOCK AND INCENTIVE PLAN. Management Against Against 5 AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S6 AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For S7 AMEND ARTICLES OF ASSOCIATION TO EXPAND THE AUTHORITY TO EXECUTE INSTRUMENTS OF TRANSFER. Management For For 8 ADVISORY VOTE ON THE CREATION OF MALLINCKRODT DISTRIBUTABLE RESERVES. Management Abstain Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 20-Mar-2013 ISIN US4282361033 Agenda 933731615 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For 1C. ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1D. ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For 1G. ELECTION OF DIRECTOR: G.M. REINER Management For For 1H. ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1I. ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1J. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 1K. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS. Management For For 5. APPROVAL OF THE SECOND AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management Against Against 6. STOCKHOLDER PROPOSAL RELATING TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ENTITLED "2013 HEWLETT-PACKARD RESOLUTION ON HUMAN RIGHTS POLICY." Shareholder Against For 8. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 09-Apr-2013 ISIN US0640581007 Agenda 933746262 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 17-Apr-2013 ISIN US0673831097 Agenda 933752570 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. BARRETT Management For For 1B. ELECTION OF DIRECTOR: ANTHONY WELTERS Management For For 1C. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. TO APPROVE THE 2 INCENTIVE PLAN OF C. R. BARD, INC., AS AMENDED AND RESTATED. Management Against Against 4. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 5. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 6. A SHAREHOLDER PROPOSAL RELATING TO SEPARATING THE CHAIR AND CEO. Shareholder Against For BARRICK GOLD CORPORATION Security Meeting Type Annual Ticker Symbol ABX Meeting Date 24-Apr-2013 ISIN CA0679011084 Agenda 933755451 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 H.L. BECK For For 2 C.W.D. BIRCHALL For For 3 D.J. CARTY For For 4 G. CISNEROS For For 5 R.M. FRANKLIN For For 6 J.B. HARVEY For For 7 D. MOYO For For 8 B. MULRONEY For For 9 A. MUNK For For 10 P. MUNK For For 11 S.J. SHAPIRO For For 12 J.C. SOKALSKY For For 13 J.L. THORNTON For For 02 RESOLUTION APPROVING THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF BARRICK AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROACH. Management For For NEWMONT MINING CORPORATION Security Meeting Type Annual Ticker Symbol NEM Meeting Date 24-Apr-2013 ISIN US6516391066 Agenda 933744559 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B.R. BROOK Management For For 1B. ELECTION OF DIRECTOR: J.K. BUCKNOR Management For For 1C. ELECTION OF DIRECTOR: V.A. CALARCO Management For For 1D. ELECTION OF DIRECTOR: J.A. CARRABBA Management For For 1E. ELECTION OF DIRECTOR: N. DOYLE Management For For 1F. ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For 1G. ELECTION OF DIRECTOR: V.M. HAGEN Management For For 1H. ELECTION OF DIRECTOR: J. NELSON Management For For 1I. ELECTION OF DIRECTOR: D.C. ROTH Management For For 1J. ELECTION OF DIRECTOR: S.R. THOMPSON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVE THE 2 PLAN. Management Against Against 5. APPROVE THE PERFORMANCE PAY PLAN. Management Against Against BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 25-Apr-2013 ISIN US0572241075 Agenda 933745032 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY D. BRADY For For 2 CLARENCE P. CAZALOT,JR. For For 3 MARTIN S. CRAIGHEAD For For 4 LYNN L. ELSENHANS For For 5 ANTHONY G. FERNANDES For For 6 CLAIRE W. GARGALLI For For 7 PIERRE H. JUNGELS For For 8 JAMES A. LASH For For 9 J. LARRY NICHOLS For For 10 JAMES W. STEWART For For 11 CHARLES L. WATSON For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 4. AN AMENDMENT TO THE BAKER HUGHES INCORPORATED EMPLOYEE STOCK PURCHASE PLAN. Management Against Against 5. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA FOR AWARDS UNDER THE 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management Against Against JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 25-Apr-2013 ISIN US4781601046 Agenda 933745068 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Shareholder Against For 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 01-May-2013 ISIN US7134481081 Agenda 933748521 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: I.M. COOK Management For For 1D. ELECTION OF DIRECTOR: D. DUBLON Management For For 1E. ELECTION OF DIRECTOR: V.J. DZAU Management For For 1F. ELECTION OF DIRECTOR: R.L. HUNT Management For For 1G. ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: D. VASELLA Management For For 1M. ELECTION OF DIRECTOR: A. WEISSER Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For BERKSHIRE HATHAWAY INC. Security Meeting Type Annual Ticker Symbol BRKA Meeting Date 04-May-2013 ISIN US0846701086 Agenda 933747529 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2. SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Shareholder Against For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 09-May-2013 ISIN US76009N1000 Agenda 933756655 - Management Item Proposal Type Vote For/Against Management ELECTION OF CLASS III DIRECTOR: MITCHELL E. FADEL Management For For ELECTION OF CLASS III DIRECTOR: PAULA STERN, PH.D. Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For CIMAREX ENERGY CO. Security Meeting Type Annual Ticker Symbol XEC Meeting Date 15-May-2013 ISIN US1717981013 Agenda 933758635 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HANS HELMERICH Management For For 1B ELECTION OF DIRECTOR: HAROLD R. LOGAN, JR. Management For For 1C ELECTION OF DIRECTOR: MONROE W. ROBERTSON Management For For 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2013. Management For For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For THE PROGRESSIVE CORPORATION Security Meeting Type Annual Ticker Symbol PGR Meeting Date 16-May-2013 ISIN US7433151039 Agenda 933763129 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAWTON W. FITT Management For For 1B. ELECTION OF DIRECTOR: JEFFREY D. KELLY Management For For 1C. ELECTION OF DIRECTOR: PETER B. LEWIS Management For For 1D. ELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D. Management For For 1E. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 2. CAST AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 20-May-2013 ISIN GB00B4VLR192 Agenda 933777320 - Management Item Proposal Type Vote For/Against Management 1. TO RE-ELECT FRANCIS S. KALMAN AS A DIRECTOR OF ENSCO PLC. Management For For 2. TO ELECT ROXANNE J. DECYK AS A DIRECTOR OF ENSCO PLC. Management For For 3. TO ELECT MARY FRANCIS CBE AS A DIRECTOR OF ENSCO PLC. Management For For 4. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For 5. TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 6. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 7. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 8. A NON-BINDING VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2012. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2012. Management For For TO ADOPT THE ARTICLES OF ASSOCIATION (PRODUCED AT THE MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSE OF IDENTIFICATION) AS THE ARTICLES OF ASSOCIATION OF THE COMPANY, IN SUBSTITUTION FOR AND TO THE EXCLUSION OF THE EXISTING ARTICLES OF ASSOCIATION, WITH EFFECT FROM THE CONCLUSION OF THIS MEETING, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For TO (I) APPROVE THE TERMS OF THE PROPOSED PURCHASE AGREEMENT OR AGREEMENTS AND (II) AUTHORISE THE COMPANY TO MAKE OFF-MARKET PURCHASES OF CLASS A ORDINARY SHARES PURSUANT TO SUCH AGREEMENT OR AGREEMENTS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 21-May-2013 ISIN US8454671095 Agenda 933783082 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN D. GASS Management For For ELECTION OF DIRECTOR: CATHERINE A. KEHR Management For For ELECTION OF DIRECTOR: GREG D. KERLEY Management For For ELECTION OF DIRECTOR: HAROLD M. KORELL Management For For ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For ELECTION OF DIRECTOR: ELLIOTT PEW Management For For ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 2. PROPOSAL TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO APPROVE OUR 2013 INCENTIVE PLAN. Management Against Against NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 22-May-2013 ISIN US6370711011 Agenda 933784464 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. Management Against Against 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 22-May-2013 ISIN US75281A1097 Agenda 933779588 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1B. ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1C. ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1D. ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1E. ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1F. ELECTION OF DIRECTOR: MARY RALPH LOWE Management For For 1G. ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I. ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 2. A PROPOSAL TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. STOCKHOLDER PROPOSAL - A PROPOSAL REQUESTING A REPORT REGARDING FUGITIVE METHANE EMISSIONS. Shareholder Against For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 22-May-2013 ISIN US7782961038 Agenda 933781747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: MICHAEL BALMUTH Management For For 1B. ELECTION OF CLASS II DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C. ELECTION OF CLASS II DIRECTOR: SHARON D. GARRETT Management For For 1D. ELECTION OF CLASS III DIRECTOR: MICHAEL J. BUSH Management For For 1E. ELECTION OF CLASS III DIRECTOR: NORMAN A. FERBER Management For For 1F. ELECTION OF CLASS III DIRECTOR: GREGORY L. QUESNEL Management For For 2. APPROVAL OF CERTAIN PROVISIONS OF 2 Management Against Against 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 23-May-2013 ISIN US9046071083 Agenda 933802604 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 WARREN D. ORLOFF For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 2 Years Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 30-May-2013 ISIN US9598021098 Agenda 933793867 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1C. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF AUDITORS Management For For 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 05-Jun-2013 ISIN US25179M1036 Agenda 933803086 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT H. HENRY For For 2 JOHN A. HILL For For 3 MICHAEL M. KANOVSKY For For 4 ROBERT A. MOSBACHER, JR For For 5 J. LARRY NICHOLS For For 6 DUANE C. RADTKE For For 7 MARY P. RICCIARDELLO For For 8 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 4. REPORT DISCLOSING LOBBYING POLICIES AND PRACTICES. Shareholder Against For 5. MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For INGRAM MICRO, INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 05-Jun-2013 ISIN US4571531049 Agenda 933807298 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B. ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C. ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E. ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G. ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1I. ELECTION OF DIRECTOR: PAUL READ Management For For 1J. ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1K. ELECTION OF DIRECTOR: JOE B. WYATT Management For For 2. APPROVAL OF EXECUTIVE COMPENSATION IN ADVISORY VOTE. Management For For 3. APPROVAL OF FIRST AMENDMENT TO 2011 INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 07-Jun-2013 ISIN US9311421039 Agenda 933799364 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1D. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1E. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1F. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1G. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1K. ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1L. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1M. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Management Against Against 5. SPECIAL SHAREOWNER MEETING RIGHT Shareholder Against For 6. EQUITY RETENTION REQUIREMENT Shareholder Against For 7. INDEPENDENT CHAIRMAN Shareholder Against For 8. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 14-Jun-2013 ISIN US1651671075 Agenda 933808315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BOB G. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1C. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 1D. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1E. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1F. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1H. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For 4. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. TO APPROVE AN AMENDMENT TO OUR 2003 STOCK AWARD PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 6. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. Management Against Against 8. TO APPROVE THE ADOPTION OF OUR ANNUAL INCENTIVE PLAN. Management Against Against 9. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SHAREHOLDER PROPOSAL RELATING TO CREATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO RE-INCORPORATION IN DELAWARE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO ACCELERATED VESTING OF SENIOR EXECUTIVES' EQUITY AWARDS UPON A CHANGE OF CONTROL. Shareholder Against For COINSTAR, INC. Security 19259P300 Meeting Type Annual Ticker Symbol CSTR Meeting Date 27-Jun-2013 ISIN US19259P3001 Agenda 933826680 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NORA M. DENZEL Management For For 1B. ELECTION OF DIRECTOR: RONALD B. WOODARD Management For For 2. AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO OUTERWALL INC. Management For For 3. ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Ave Maria Catholic Values Fund July 1, 2012 - June 30, 2013 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 19-Jul-2012 ISIN US8864231027 Agenda 933659370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 JEFFREY M. PLATT For For 10 NICHOLAS J. SUTTON For For 11 CINDY B. TAYLOR For For 12 DEAN E. TAYLOR For For 13 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 10-Sep-2012 ISIN US7033951036 Agenda 933675665 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SCOTT P. ANDERSON* For For 2 ELLEN A. RUDNICK* For For 3 HAROLD C. SLAVKIN* For For 4 JAMES W. WILTZ* For For 5 JODY H. FERAGEN** For For 2. TO APPROVE THE AMENDMENT TO OUR BYLAWS. Management For For 3. TO APPROVE THE AMENDMENT TO OUR AMENDED AND RESTATED EQUITY INCENTIVE PLAN. Management Against Against 4. TO APPROVE THE AMENDMENT TO OUR AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 6. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 27, 2013.THE BOARD OF DIRECTORS RECOMMENDS AVOTE "AGAINST" ITEM 7 Management For For 7. TO APPROVE THE SHAREHOLDER PROPOSAL REGARDING THE ADOPTION OF CUMULATIVE VOTING. Shareholder Against For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2012 ISIN US1897541041 Agenda 933690287 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 07-Nov-2012 ISIN US2518931033 Agenda 933695643 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DARREN R. HUSTON For For 2 WILLIAM T. KEEVAN For For 3 LYLE LOGAN For For 4 ALAN G. MERTEN For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS BY 2015. Management For For 4. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For THOR INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol THO Meeting Date 11-Dec-2012 ISIN US8851601018 Agenda 933705773 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW E. GRAVES For For 2 ALAN SIEGEL For For 3 GEOFFREY A. THOMPSON For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Agenda 933722945 - Management Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management Against Against 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 14-Feb-2013 ISIN US92220P1057 Agenda 933721830 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. ANDREW ECKERT For For 2 MARK R. LARET For For 3 ERICH R. REINHARDT For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 4. TO VOTE ON, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD Shareholder For Against JOY GLOBAL INC. Security Meeting Type Annual Ticker Symbol JOY Meeting Date 05-Mar-2013 ISIN US4811651086 Agenda 933730889 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN L. GERARD For For 2 JOHN T. GREMP For For 3 JOHN NILS HANSON For For 4 GALE E. KLAPPA For For 5 RICHARD B. LOYND For For 6 P. ERIC SIEGERT For For 7 MICHAEL W. SUTHERLIN For For 8 JAMES H. TATE For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 4. ADVISORY VOTE ON WHETHER THE BOARD OF DIRECTORS SHOULD ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management Abstain COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 20-Mar-2013 ISIN IE00B68SQD29 Agenda 933727779 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Management For For 1F) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1G) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1H) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1I) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 APPROVE THE AMENDED AND RESTATED COVIDIEN STOCK AND INCENTIVE PLAN. Management Against Against 5 AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S6 AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For S7 AMEND ARTICLES OF ASSOCIATION TO EXPAND THE AUTHORITY TO EXECUTE INSTRUMENTS OF TRANSFER. Management For For 8 ADVISORY VOTE ON THE CREATION OF MALLINCKRODT DISTRIBUTABLE RESERVES. Management Abstain Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 20-Mar-2013 ISIN US4282361033 Agenda 933731615 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For 1C. ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1D. ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For 1G. ELECTION OF DIRECTOR: G.M. REINER Management For For 1H. ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1I. ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1J. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 1K. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS. Management For For 5. APPROVAL OF THE SECOND AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management Against Against 6. STOCKHOLDER PROPOSAL RELATING TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ENTITLED "2013 HEWLETT-PACKARD RESOLUTION ON HUMAN RIGHTS POLICY." Shareholder Against For 8. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 09-Apr-2013 ISIN US0640581007 Agenda 933746262 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 16-Apr-2013 ISIN US9029733048 Agenda 933744460 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For GENUINE PARTS COMPANY Security Meeting Type Annual Ticker Symbol GPC Meeting Date 22-Apr-2013 ISIN US3724601055 Agenda 933737554 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. MARY B. BULLOCK For For 2 PAUL D. DONAHUE For For 3 JEAN DOUVILLE For For 4 THOMAS C. GALLAGHER For For 5 GEORGE C. "JACK" GUYNN For For 6 JOHN R. HOLDER For For 7 JOHN D. JOHNS For For 8 MICHAEL M.E. JOHNS, MD For For 9 R.C. LOUDERMILK, JR. For For 10 WENDY B. NEEDHAM For For 11 JERRY W. NIX For For 12 GARY W. ROLLINS For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 23-Apr-2013 ISIN US3024913036 Agenda 933751629 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: PIERRE BRONDEAU Management For For 1B. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: DIRK A. KEMPTHORNE Management For For 1C. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: ROBERT C. PALLASH Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFICATION OF DIRECTORS. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 23-Apr-2013 ISIN US6934751057 Agenda 933744561 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1F ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1G ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For 1H ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1K ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1M ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1N ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1O ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1P ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 23-Apr-2013 ISIN US9182041080 Agenda 933758813 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI For For 2 JULIANA L. CHUGG For For 3 GEORGE FELLOWS For For 4 CLARENCE OTIS, JR. For For 5 MATTHEW J. SHATTOCK For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVAL OF VF'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN (THE "EIC PLAN PROPOSAL"). Management Against Against 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For THE RYLAND GROUP, INC. Security Meeting Type Annual Ticker Symbol RYL Meeting Date 24-Apr-2013 ISIN US7837641031 Agenda 933748735 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM L. JEWS Management For For 1B. ELECTION OF DIRECTOR: NED MANSOUR Management For For 1C. ELECTION OF DIRECTOR: ROBERT E. MELLOR Management For For 1D. ELECTION OF DIRECTOR: NORMAN J. METCALFE Management For For 1E. ELECTION OF DIRECTOR: LARRY T. NICHOLSON Management For For 1F. ELECTION OF DIRECTOR: CHARLOTTE ST. MARTIN Management For For 1G. ELECTION OF DIRECTOR: ROBERT G. VAN SCHOONENBERG Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. APPROVE RYLAND'S SENIOR EXECUTIVE PERFORMANCE PLAN TO COMPLY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 26-Apr-2013 ISIN US0171751003 Agenda 933752291 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN P. BRADLEY Management For For 1B. ELECTION OF DIRECTOR: KAREN BRENNER Management For For 1C. ELECTION OF DIRECTOR: THOMAS S. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: JAMES F. WILL Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 29-Apr-2013 ISIN US9130171096 Agenda 933743684 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 30-Apr-2013 ISIN US88076W1036 Agenda 933747442 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD P. BOYKIN Management For For 1B. ELECTION OF DIRECTOR: CARY T. FU Management For For 1C. ELECTION OF DIRECTOR: VICTOR L. LUND Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. APPROVAL OF A STOCKHOLDER PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD Shareholder For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 01-May-2013 ISIN US3695501086 Agenda 933750691 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F. ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G. ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For FOSTER WHEELER AG Security H27178104 Meeting Type Annual Ticker Symbol FWLT Meeting Date 02-May-2013 ISIN CH0018666781 Agenda 933764892 - Management Item Proposal Type Vote For/Against Management RE-ELECTION OF DIRECTOR: STEVEN J. DEMETRIOU Management For For RE-ELECTION OF DIRECTOR: JOHN M. MALCOLM Management For For RE-ELECTION OF DIRECTOR: STEPHANIE S. NEWBY Management For For 2. RE-ELECTION OF PRICEWATERHOUSECOOPERS AG, ZURICH, SWITZERLAND AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For 3. APPOINTMENT OF BDO AG, ZURICH, SWITZERLAND AS OUR SPECIAL AUDITOR FOR A THREE-YEAR TERM. Management For For 4. RATIFICATION (ON A NON-BINDING BASIS) OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 6. APPROVAL OF OUR 2 REPORT (INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS OF FOSTER WHEELER AG FOR 2012). Management For For 7. GRANT OF DISCHARGE FROM LIABILITY TO FOSTER WHEELER AG'S BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FOR Management For For 8. APPROVAL OF CREATION OF NEW AUTHORIZED CAPITAL IN THE AMOUNT OF CHF 156,662, OF MAY 1, 2015, TO PARTIALLY REPLACE EXPIRING AUTHORIZED CAPITAL, AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION. Management For For 9. APPROVAL OF CAPITAL REDUCTION THROUGH CANCELLATION OF 4,259,429 SHARES REPURCHASED AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO REDUCE OUR SHARE CAPITAL IN THE AMOUNT OF CHF 12,778,287. Management For For APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED UNDER THE PLAN. Management Against Against IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE ANNUAL GENERAL MEETING. Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 02-May-2013 ISIN US7908491035 Agenda 933751667 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART M. ESSIG Management For For 1B. ELECTION OF DIRECTOR: BARBARA B. HILL Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management For For 2. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 06-May-2013 ISIN US00287Y1091 Agenda 933751869 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H.L. BURNSIDE For For 2 EDWARD J. RAPP For For 3 ROY S. ROBERTS For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 2 Years Against 5. APPROVAL OF THE ABBVIE 2013 INCENTIVE STOCK PROGRAM. Management Against Against PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 08-May-2013 ISIN US7185461040 Agenda 933753560 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREG C. GARLAND Management For For 1B. ELECTION OF DIRECTOR: JOHN E. LOWE Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2013. Management For For 3. PROPOSAL TO APPROVE ADOPTION OF THE 2 INCENTIVE PLAN OF PHILLIPS 66. Management Against Against 4. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 5. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against PULTEGROUP, INC. Security Meeting Type Annual Ticker Symbol PHM Meeting Date 08-May-2013 ISIN US7458671010 Agenda 933773144 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 BRYCE BLAIR For For 3 RICHARD J. DUGAS, JR. For For 4 THOMAS FOLLIARD For For 5 CHERYL W. GRISE For For 6 ANDRE J. HAWAUX For For 7 DEBRA J. KELLY-ENNIS For For 8 PATRICK J. O'LEARY For For 9 JAMES J. POSTL For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF OUR 2013 SENIOR MANAGEMENT INCENTIVE PLAN. Management Against Against 5. APPROVAL OF OUR 2 PLAN. Management Against Against 6. APPROVAL OF AN AMENDMENT TO EXTEND THE TERM OF OUR AMENDED AND RESTATED SECTION 382 RIGHTS AGREEMENT. Management For For 7. A SHAREHOLDER PROPOSAL REQUESTING THE ELECTION OF DIRECTORS BY A MAJORITY, RATHER THAN PLURALITY, VOTE, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A SHAREHOLDER PROPOSAL REGARDING THE USE OF PERFORMANCE BASED OPTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 09-May-2013 ISIN US9418481035 Agenda 933761012 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 15-May-2013 ISIN US4062161017 Agenda 933767317 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B. ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C. ELECTION OF DIRECTOR: M. CARROLL Management For For 1D. ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: M.S. GERBER Management For For 1F. ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1G. ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1H. ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I. ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J. ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K. ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management Against Against 5. PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 15-May-2013 ISIN US7593516047 Agenda 933785000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. BARTLETT For For 2 ALAN C. HENDERSON For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE AMENDMENT TO THE COMPANY'S FLEXIBLE STOCK PLAN. Management Against Against 4. RE-APPROVE THE PERFORMANCE MEASURES UNDER THE COMPANY'S ANNUAL BONUS PLAN. Management For For 5. RE-APPROVE THE PERFORMANCE MEASURES UNDER THE COMPANY'S FLEXIBLE STOCK PLAN. Management Against Against 6. AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For 7. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 16-May-2013 ISIN US3693001089 Agenda 933763080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY B. KENNY For For 2 GREGORY E. LAWTON For For 3 CRAIG P. OMTVEDT For For 4 PATRICK M. PREVOST For For 5 ROBERT L. SMIALEK For For 6 JOHN E. WELSH, III For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2013 CONSOLIDATED FINANCIAL STATEMENTS AND INTERNAL CONTROL OVER FINANCIAL REPORTING. Management For For 3. APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF PERFORMANCE GOALS UNDER GENERAL CABLE'S 2008 ANNUAL INCENTIVE PLAN, AS AMENDED AND RESTATED, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, AS AMENDED. Management Against Against GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For ZEBRA TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol ZBRA Meeting Date 16-May-2013 ISIN US9892071054 Agenda 933781761 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERHARD CLESS For For 2 MICHAEL A. SMITH For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR 2013 Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 21-May-2013 ISIN US8454671095 Agenda 933783082 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN D. GASS Management For For ELECTION OF DIRECTOR: CATHERINE A. KEHR Management For For ELECTION OF DIRECTOR: GREG D. KERLEY Management For For ELECTION OF DIRECTOR: HAROLD M. KORELL Management For For ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management For For ELECTION OF DIRECTOR: KENNETH R. MOURTON Management For For ELECTION OF DIRECTOR: STEVEN L. MUELLER Management For For ELECTION OF DIRECTOR: ELLIOTT PEW Management For For ELECTION OF DIRECTOR: ALAN H. STEVENS Management For For 2. PROPOSAL TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO APPROVE OUR 2013 INCENTIVE PLAN. Management Against Against ADVANCE AUTO PARTS, INC. Security 00751Y106 Meeting Type Annual Ticker Symbol AAP Meeting Date 22-May-2013 ISIN US00751Y1064 Agenda 933795025 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. BERGSTROM For For 2 JOHN C. BROUILLARD For For 3 FIONA P. DIAS For For 4 DARREN R. JACKSON For For 5 WILLIAM S. OGLESBY For For 6 J. PAUL RAINES For For 7 GILBERT T. RAY For For 8 CARLOS A. SALADRIGAS For For 9 JIMMIE L. WADE For For 2. APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 4. APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO PERMIT STOCKHOLDERS TO CALL A SPECIAL MEETING. Management For For 5. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 22-May-2013 ISIN US75281A1097 Agenda 933779588 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1B. ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1C. ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1D. ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1E. ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1F. ELECTION OF DIRECTOR: MARY RALPH LOWE Management For For 1G. ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I. ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 2. A PROPOSAL TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. STOCKHOLDER PROPOSAL - A PROPOSAL REQUESTING A REPORT REGARDING FUGITIVE METHANE EMISSIONS. Shareholder Against For GNC HOLDINGS INC. Security 36191G107 Meeting Type Annual Ticker Symbol GNC Meeting Date 23-May-2013 ISIN US36191G1076 Agenda 933781898 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PHILIP E. MALLOTT For For 2 C. SCOTT O'HARA For For 3 RICHARD J. WALLACE For For 2 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: ELIMINATE THE AUTHORIZED CLASS B COMMON STOCK, PAR VALUE OF $0. PROVISIONS RELATED THERETO Management For For 3 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: SET RANGE IN SIZE OF OUR BOARD OF DIRECTORS. Management For For 4 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS Management For For 5 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: DELETE VARIOUS PROVISIONS RELATED TO THE COMPANY'S FORMER "SPONSORS" Management For For 6 AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO: PERMIT STOCKHOLDERS TO TAKE ACTION BY WRITTEN CONSENT. Management For For 7 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For 8 THE APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2012, AS DISCLOSED IN THE ACCOMPANYING PROXY MATERIALS Management For For UNICO AMERICAN CORPORATION Security Meeting Type Annual Ticker Symbol UNAM Meeting Date 23-May-2013 ISIN US9046071083 Agenda 933802604 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERWIN CHELDIN For For 2 CARY L. CHELDIN For For 3 LESTER A. AARON For For 4 GEORGE C. GILPATRICK For For 5 TERRY L. KINIGSTEIN For For 6 WARREN D. ORLOFF For For 7 SAMUEL J. SORICH For For 8 DONALD B. URFRIG For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 2 Years Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 30-May-2013 ISIN US9598021098 Agenda 933793867 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1C. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF AUDITORS Management For For 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 31-May-2013 ISIN US5486611073 Agenda 933791546 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Against For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 05-Jun-2013 ISIN US25179M1036 Agenda 933803086 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT H. HENRY For For 2 JOHN A. HILL For For 3 MICHAEL M. KANOVSKY For For 4 ROBERT A. MOSBACHER, JR For For 5 J. LARRY NICHOLS For For 6 DUANE C. RADTKE For For 7 MARY P. RICCIARDELLO For For 8 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR Management For For 4. REPORT DISCLOSING LOBBYING POLICIES AND PRACTICES. Shareholder Against For 5. MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 12-Jun-2013 ISIN US1491231015 Agenda 933809937 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID L. CALHOUN For For 2 DANIEL M. DICKINSON For For 3 JUAN GALLARDO For For 4 DAVID R. GOODE For For 5 JESSE J. GREENE, JR. For For 6 JON M. HUNTSMAN, JR. For For 7 PETER A. MAGOWAN For For 8 DENNIS A. MUILENBURG For For 9 DOUGLAS R. OBERHELMAN For For 10 WILLIAM A. OSBORN For For 11 CHARLES D. POWELL For For 12 EDWARD B. RUST, JR. For For 13 SUSAN C. SCHWAB For For 14 JOSHUA I. SMITH For For 15 MILES D. WHITE For For 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder Against For 5. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION. Shareholder Against For 7. STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION. Shareholder Against For 8. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 9. STOCKHOLDER PROPOSAL - SALES TO SUDAN. Shareholder Against For CROCS, INC. Security Meeting Type Annual Ticker Symbol CROX Meeting Date 12-Jun-2013 ISIN US2270461096 Agenda 933803428 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAYMOND D. CROGHAN For For 2 PETER A. JACOBI For For 3 DOREEN A. WRIGHT For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 14-Jun-2013 ISIN US1651671075 Agenda 933808315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BOB G. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1C. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 1D. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1E. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1F. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1H. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For 4. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. TO APPROVE AN AMENDMENT TO OUR 2003 STOCK AWARD PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 6. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. Management Against Against 8. TO APPROVE THE ADOPTION OF OUR ANNUAL INCENTIVE PLAN. Management Against Against 9. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SHAREHOLDER PROPOSAL RELATING TO CREATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO RE-INCORPORATION IN DELAWARE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO ACCELERATED VESTING OF SENIOR EXECUTIVES' EQUITY AWARDS UPON A CHANGE OF CONTROL. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For KENNEDY-WILSON HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol KW Meeting Date 20-Jun-2013 ISIN US4893981070 Agenda 933824446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CATHY HENDRICKSON For For 2 STANLEY R. ZAX For For 2. KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CHICO'S FAS, INC. Security Meeting Type Annual Ticker Symbol CHS Meeting Date 27-Jun-2013 ISIN US1686151028 Agenda 933824155 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: VERNA K. GIBSON Management For For ELECTION OF DIRECTOR: DAVID F. DYER Management For For ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For Ave Maria Growth Fund July 1, 2012 - June 30, 2013 PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 14-Aug-2012 ISIN US7401891053 Agenda 933660804 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK DONEGAN For For 2 VERNON E. OECHSLE For For 3 ULRICH SCHMIDT For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. RE-APPROVAL AND AMENDMENT OF THE EXECUTIVE PERFORMANCE INCENTIVE PLAN. Management Against Against COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2012 ISIN US1897541041 Agenda 933690287 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 14-Nov-2012 ISIN US1890541097 Agenda 933692825 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1H ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1I ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 16-Nov-2012 ISIN US2576511099 Agenda 933692750 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM M. COOK For For 2 PAUL DAVID MILLER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2013. Management For For AUTOZONE, INC. Security Meeting Type Annual Ticker Symbol AZO Meeting Date 12-Dec-2012 ISIN US0533321024 Agenda 933700519 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SUE E. GOVE Management For For ELECTION OF DIRECTOR: EARL G. GRAVES, JR. Management For For ELECTION OF DIRECTOR: ENDERSON GUIMARAES Management For For ELECTION OF DIRECTOR: J.R. HYDE, III Management For For ELECTION OF DIRECTOR: W. ANDREW MCKENNA Management For For ELECTION OF DIRECTOR: GEORGE R. MRKONIC, JR. Management For For ELECTION OF DIRECTOR: LUIS P. NIETO Management For For ELECTION OF DIRECTOR: WILLIAM C. RHODES, III Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. APPROVAL OF ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Agenda 933722945 - Management Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management Against Against 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 14-Feb-2013 ISIN US92220P1057 Agenda 933721830 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. ANDREW ECKERT For For 2 MARK R. LARET For For 3 ERICH R. REINHARDT For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 4. TO VOTE ON, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD Shareholder For Against THE TORO COMPANY Security Meeting Type Annual Ticker Symbol TTC Meeting Date 12-Mar-2013 ISIN US8910921084 Agenda 933728911 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT C. BUHRMASTER For For 2 JAMES C. O'ROURKE For For 3 CHRISTOPHER A. TWOMEY For For 2. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,000 TO Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 4. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 17-Apr-2013 ISIN US0673831097 Agenda 933752570 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. BARRETT Management For For 1B. ELECTION OF DIRECTOR: ANTHONY WELTERS Management For For 1C. ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. TO APPROVE THE 2 INCENTIVE PLAN OF C. R. BARD, INC., AS AMENDED AND RESTATED. Management Against Against 4. TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. Management For For 5. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For 6. A SHAREHOLDER PROPOSAL RELATING TO SEPARATING THE CHAIR AND CEO. Shareholder Against For ROLLINS, INC. Security Meeting Type Annual Ticker Symbol ROL Meeting Date 23-Apr-2013 ISIN US7757111049 Agenda 933748949 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BILL J. DISMUKE For For 2 THOMAS J. LAWLEY, M.D. For For 3 JOHN F. WILSON For For 2. TO APPROVE THE PERFORMANCE-BASED INCENTIVE CASH COMPENSATION PLAN FOR EXECUTIVE OFFICERS. Management Against Against 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2013. Management For For NEWMARKET CORPORATION Security Meeting Type Annual Ticker Symbol NEU Meeting Date 25-Apr-2013 ISIN US6515871076 Agenda 933746159 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 PHYLLIS L. COTHRAN For For 2 MARK M. GAMBILL For For 3 BRUCE C. GOTTWALD For For 4 THOMAS E. GOTTWALD For For 5 PATRICK D. HANLEY For For 6 JAMES E. ROGERS For For 7 CHARLES B. WALKER For For 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF NEWMARKET CORPORATION. Management For For POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 25-Apr-2013 ISIN US7310681025 Agenda 933742290 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN C. CORNELL For For 2 BERND F. KESSLER For For 3 SCOTT W. WINE For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 26-Apr-2013 ISIN US3841091040 Agenda 933744787 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERIC P. ETCHART For For 2 J. KEVIN GILLIGAN For For 3 WILLIAM G. VAN DYKE For For 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Management For For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 26-Apr-2013 ISIN US4878361082 Agenda 933745157 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GORDON GUND For For 2 MARY LASCHINGER For For 3 A. MCLAUGHLIN KOROLOGOS For For 4 CYNTHIA MILLIGAN For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE KELLOGG COMPANY 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For EXPEDITORS INT'L OF WASHINGTON, INC. Security Meeting Type Annual Ticker Symbol EXPD Meeting Date 01-May-2013 ISIN US3021301094 Agenda 933763395 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER J. ROSE Management For For 1B. ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management For For 1C. ELECTION OF DIRECTOR: MARK A. EMMERT Management For For 1D. ELECTION OF DIRECTOR: R. JORDAN GATES Management For For 1E. ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. MALONE Management For For 1G. ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management For For 1H. ELECTION OF DIRECTOR: LIANE J. PELLETIER Management For For 1I. ELECTION OF DIRECTOR: JAMES L.K. WANG Management For For 1J. ELECTION OF DIRECTOR: TAY YOSHITANI Management For For 2. TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE AND RATIFY THE ADOPTION OF THE 2 Management Against Against 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. THE SHAREHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 01-May-2013 ISIN US3695501086 Agenda 933750691 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F. ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G. ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 02-May-2013 ISIN US5926881054 Agenda 933742137 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management For For ELECTION OF DIRECTOR: WAH-HUI CHU Management For For ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management For For ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management For For ELECTION OF DIRECTOR: MICHAEL A. KELLY Management For For ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management For For ELECTION OF DIRECTOR: GEORGE M. MILNE Management For For ELECTION OF DIRECTOR: THOMAS P. SALICE Management For For 2. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE 2 PLAN Management Against Against OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 03-May-2013 ISIN US6745991058 Agenda 933771063 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1D. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1E. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1H. ELECTION OF DIRECTOR: RAY R. IRANI Management For For 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J. ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For 2. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS Management For For 4. STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For ALTERA CORPORATION Security Meeting Type Annual Ticker Symbol ALTR Meeting Date 06-May-2013 ISIN US0214411003 Agenda 933758700 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN P. DAANE Management For For 1B. ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1C. ELECTION OF DIRECTOR: A. BLAINE BOWMAN Management For For 1D. ELECTION OF DIRECTOR: ELISHA W. FINNEY Management For For 1E. ELECTION OF DIRECTOR: KEVIN MCGARITY Management For For 1F. ELECTION OF DIRECTOR: SHANE V. ROBISON Management For For 1G. ELECTION OF DIRECTOR: JOHN SHOEMAKER Management For For 1H. ELECTION OF DIRECTOR: THOMAS H. WAECHTER Management For For 2. TO APPROVE AN AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN TO INCREASE BY COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management Against Against 3. TO APPROVE AN AMENDMENT TO THE 2005 EQUITY INCENTIVE PLAN REGARDING NON- EMPLOYEE DIRECTOR EQUITY AWARDS. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE 1987 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE BY 1,000, SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN. Management Against Against 5. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 6. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 07-May-2013 ISIN US2358511028 Agenda 933772635 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA HEFNER FILLER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management For For ELECTION OF DIRECTOR: STEVEN M. RALES Management For For ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO DANAHER'S 2 AND ALL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS. Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT COMPENSATION COMMITTEE ADOPT A POLICY REQUIRING THAT SENIOR EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF SHARES ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURES AND POLITICAL EXPENDITURE POLICIES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For AMETEK INC. Security Meeting Type Annual Ticker Symbol AME Meeting Date 08-May-2013 ISIN US0311001004 Agenda 933766555 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RUBY R. CHANDY For For 2 CHARLES D. KLEIN For For 3 STEVEN W. KOHLHAGEN For For 2. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF AMETEK, INC. INCREASING AUTHORIZED SHARES OF COMMON STOCK FROM Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF AMETEK, INC. EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 08-May-2013 ISIN US3755581036 Agenda 933759031 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 CARLA A. HILLS For For 4 KEVIN E. LOFTON For For 5 JOHN W. MADIGAN For For 6 JOHN C. MARTIN For For 7 NICHOLAS G. MOORE For For 8 RICHARD J. WHITLEY For For 9 GAYLE E. WILSON For For 10 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A RESTATEMENT OF GILEAD SCIENCES, INC.'S 2 PLAN. Management Against Against 4. TO APPROVE AN AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE, ON THE ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 6. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 08-May-2013 ISIN US50540R4092 Agenda 933756643 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For 1C. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1D. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1E. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1F. ELECTION OF DIRECTOR: PETER M. NEUPERT Management For For 1G. ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER Management For For 1I. ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For AMPHENOL CORPORATION Security Meeting Type Annual Ticker Symbol APH Meeting Date 22-May-2013 ISIN US0320951017 Agenda 933811487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STANLEY L. CLARK Management For For 1B. ELECTION OF DIRECTOR: DAVID P. FALCK Management For For 1C. ELECTION OF DIRECTOR: EDWARD G. JEPSEN Management For For 1D. ELECTION OF DIRECTOR: ANDREW E. LIETZ Management For For 1E. ELECTION OF DIRECTOR: MARTIN H. LOEFFLER Management For For 1F. ELECTION OF DIRECTOR: JOHN R. LORD Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. A STOCKHOLDER PROPOSAL FOR SPECIAL SHAREOWNER MEETING RIGHT. Shareholder Against For ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 22-May-2013 ISIN US7782961038 Agenda 933781747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: MICHAEL BALMUTH Management For For 1B. ELECTION OF CLASS II DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C. ELECTION OF CLASS II DIRECTOR: SHARON D. GARRETT Management For For 1D. ELECTION OF CLASS III DIRECTOR: MICHAEL J. BUSH Management For For 1E. ELECTION OF CLASS III DIRECTOR: NORMAN A. FERBER Management For For 1F. ELECTION OF CLASS III DIRECTOR: GREGORY L. QUESNEL Management For For 2. APPROVAL OF CERTAIN PROVISIONS OF 2 Management Against Against 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For SEI INVESTMENTS COMPANY Security Meeting Type Annual Ticker Symbol SEIC Meeting Date 22-May-2013 ISIN US7841171033 Agenda 933791166 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALFRED P. WEST, JR. Management For For 1B. ELECTION OF DIRECTOR: WILLIAM M. DORAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2013. Management For For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 23-May-2013 ISIN US34354P1057 Agenda 933779831 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For THE BUCKLE, INC. Security Meeting Type Annual Ticker Symbol BKE Meeting Date 31-May-2013 ISIN US1184401065 Agenda 933791320 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D. HIRSCHFELD For For 2 D. NELSON For For 3 K. RHOADS For For 4 J. SHADA For For 5 R. CAMPBELL For For 6 B. FAIRFIELD For For 7 B. HOBERMAN For For 8 J. PEETZ For For 9 M. HUSS For For 2. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For 3. PROPOSAL TO APPROVE THE COMPANY'S 2 Management Against Against 4. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2005 RESTRICTED STOCK PLAN. Management Against Against 5. PROPOSAL TO APPROVE THE PERFORMANCE-BASED AWARDS GRANTED PURSUANT TO THE COMPANY'S 2005 RESTRICTED STOCK PLAN. Management Against Against COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 04-Jun-2013 ISIN US1924461023 Agenda 933793045 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MAUREEN BREAKIRON-EVANS Management For For 1B. ELECTION OF DIRECTOR: JOHN E. KLEIN Management For For 1C. ELECTION OF DIRECTOR: LAKSHMI NARAYANAN Management For For 2. APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO ITEM - K. Management For For 3. AMENDMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO PROVIDE THAT ALL DIRECTORS ELECTED AT OR AFTER THE 2 BE ELECTED ON AN ANNUAL BASIS. Management For For 4. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2004 EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 6. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE STEPS NECESSARY TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Ave Maria Rising Dividend Fund July 1, 2012 - June 30, 2013 MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 17-Aug-2012 ISIN US5950171042 Agenda 933667997 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 ALBERT J. HUGO-MARTINEZ For For 3 L.B. DAY For For 4 MATTHEW W. CHAPMAN For For 5 WADE F. MEYERCORD For For 2. AMEND AND RESTATE OUR 2004 EQUITY INCENTIVE PLAN TO (I) INCREASE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY 9,900,000, (II) EXTEND THE TERM OF THE PLAN THROUGH MAY 22, 2022, (III) RE- APPROVE MATERIAL TERMS OF PLAN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Against Against 3. PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF OUR COMMON STOCK UPON CONVERSION OF OUR CONVERTIBLE DEBENTURES AS REQUIRED BY THE NASDAQ LISTING RULES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For 5. PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Agenda 933668040 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 5 TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. Shareholder Against For 6 TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. Shareholder Against For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 04-Oct-2012 ISIN US7496851038 Agenda 933682331 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN P. ABIZAID For For 2 BRUCE A. CARBONARI For For 3 THOMAS S. GROSS For For 4 JOSEPH P. VIVIANO For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 23-Oct-2012 ISIN US7043261079 Agenda 933687406 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 07-Nov-2012 ISIN US2518931033 Agenda 933695643 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DARREN R. HUSTON For For 2 WILLIAM T. KEEVAN For For 3 LYLE LOGAN For For 4 ALAN G. MERTEN For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS BY 2015. Management For For 4. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 14-Nov-2012 ISIN US8718291078 Agenda 933692786 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1B. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1C. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2013. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 14-Nov-2012 ISIN US1890541097 Agenda 933692825 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1H ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1I ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 23-Jan-2013 ISIN US4783661071 Agenda 933717639 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID P. ABNEY For For 2 JULIE L. BUSHMAN For For 3 EUGENIO CLARIOND For For 4 JEFFREY A. JOERRES For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2013. Management For For 3. APPROVE THE PROPOSED RESTATEMENT OF THE RESTATED ARTICLES OF INCORPORATION. Management For For 4. APPROVE THE JOHNSON CONTROLS, INC. 2 Management Against Against 5. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 6. CONSIDER A SHAREHOLDER PROPOSAL FOR AN INDEPENDENT CHAIR OF THE BOARD OF DIRECTORS. Shareholder Against For 7. CONSIDER A SHAREHOLDER PROPOSAL TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For HORMEL FOODS CORPORATION Security Meeting Type Annual Ticker Symbol HRL Meeting Date 29-Jan-2013 ISIN US4404521001 Agenda 933718441 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TERRELL K. CREWS For For 2 JEFFREY M. ETTINGER For For 3 JODY H. FERAGEN For For 4 GLENN S. FORBES, M.D. For For 5 STEPHEN M. LACY For For 6 SUSAN I. MARVIN For For 7 JOHN L. MORRISON For For 8 ELSA A. MURANO, PH.D. For For 9 ROBERT C. NAKASONE For For 10 SUSAN K. NESTEGARD For For 11 DAKOTA A. PIPPINS For For 12 CHRISTOPHER POLICINSKI For For 2. RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 27, Management For For 3. APPROVE THE HORMEL FOODS CORPORATION OPERATORS' SHARE INCENTIVE COMPENSATION PLAN TO ENABLE CERTAIN COMPENSATION PAID UNDER THE PLAN TO CONTINUE TO QUALIFY AS DEDUCTIBLE PERFORMANCE- BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION SET FORTH IN THE COMPANY'S 2 STATEMENT. Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 05-Feb-2013 ISIN US2910111044 Agenda 933717261 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C.A.H. BOERSIG* For For 2 J.B. BOLTEN* For For 3 M.S. LEVATICH* For For 4 R.L. STEPHENSON* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 09-Apr-2013 ISIN US0640581007 Agenda 933746262 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management Against Against 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management Against Against U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 16-Apr-2013 ISIN US9029733048 Agenda 933744460 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 18-Apr-2013 ISIN US9780971035 Agenda 933747404 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY M. BOROMISA For For 2 DAVID T. KOLLAT For For 3 TIMOTHY J. O'DONOVAN For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. AN ADVISORY RESOLUTION APPROVING COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO APPROVE THE STOCK INCENTIVE PLAN OF 2013. Management Against Against BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 23-Apr-2013 ISIN US0549371070 Agenda 933742985 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN A. ALLISON IV For For 2 JENNIFER S. BANNER For For 3 K. DAVID BOYER, JR. For For 4 ANNA R. CABLIK For For 5 RONALD E. DEAL For For 6 JAMES A. FAULKNER For For 7 I. PATRICIA HENRY For For 8 JOHN P. HOWE III, M.D. For For 9 ERIC C. KENDRICK For For 10 KELLY S. KING For For 11 LOUIS B. LYNN For For 12 EDWARD C. MILLIGAN For For 13 CHARLES A. PATTON For For 14 NIDO R. QUBEIN For For 15 TOLLIE W. RICH, JR. For For 16 THOMAS E. SKAINS For For 17 THOMAS N. THOMPSON For For 18 EDWIN H. WELCH, PH.D. For For 19 STEPHEN T. WILLIAMS For For 2. TO RATIFY THE REAPPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S OVERALL PAY-FOR- PERFORMANCE EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 4. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES. Shareholder Against For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder Against For BB&T CORPORATION Security Meeting Type Special Ticker Symbol BBT Meeting Date 23-Apr-2013 ISIN US0549371070 Agenda 933743355 - Management Item Proposal Type Vote For/Against Management 01 TO APPROVE AMENDMENTS TO THE RESTATED ARTICLES OF INCORPORATION, AS AMENDED, OF BB&T TO CHANGE THE PAYMENT DATES OF ITS PREFERRED STOCK DIVIDENDS TO CONFORM WITH THE PAYMENT DATE OF ITS COMMON STOCK DIVIDENDS AND CONFORM PREFERRED STOCK RECORD DATES. Management For For 02 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING FOR ANY REASON. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 23-Apr-2013 ISIN US6934751057 Agenda 933744561 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1F ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1G ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For 1H ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1K ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1M ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1N ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1O ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1P ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 26-Apr-2013 ISIN US0028241000 Agenda 933743672 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 S.E. BLOUNT For For 4 W.J. FARRELL For For 5 E.M. LIDDY For For 6 N. MCKINSTRY For For 7 P.N. NOVAKOVIC For For 8 W.A. OSBORN For For 9 S.C. SCOTT III For For 10 G.F. TILTON For For 11 M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder Against For 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder Against For 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR Shareholder Against For 7. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder Against For 8. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder Against For 9. SHAREHOLDER PROPOSAL - ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL Shareholder Against For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 26-Apr-2013 ISIN US4878361082 Agenda 933745157 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GORDON GUND For For 2 MARY LASCHINGER For For 3 A. MCLAUGHLIN KOROLOGOS For For 4 CYNTHIA MILLIGAN For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE KELLOGG COMPANY 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against PACCAR INC Security Meeting Type Annual Ticker Symbol PCAR Meeting Date 29-Apr-2013 ISIN US6937181088 Agenda 933742149 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALISON J. CARNWATH Management For For 1B ELECTION OF DIRECTOR: LUIZ KAUFMANN Management For For 1C ELECTION OF DIRECTOR: JOHN M. PIGOTT Management For For 1D ELECTION OF DIRECTOR: GREGORY M. E. SPIERKEL Management For For 2 STOCKHOLDER PROPOSAL REGARDING THE ANNUAL ELECTION OF ALL DIRECTORS Shareholder For Against 3 STOCKHOLDER PROPOSAL REGARDING THE SUPERMAJORITY VOTE PROVISIONS Shareholder Against For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 29-Apr-2013 ISIN US9130171096 Agenda 933743684 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For STEPAN COMPANY Security Meeting Type Annual Ticker Symbol SCL Meeting Date 30-Apr-2013 ISIN US8585861003 Agenda 933766961 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL R. BOYCE For For 2 F. QUINN STEPAN For For 3 EDWARD J. WEHMER For For 2. APPROVAL TO INCREASE AUTHORIZED SHARES OF COMMON STOCK. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 01-May-2013 ISIN US3695501086 Agenda 933750691 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F. ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G. ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 02-May-2013 ISIN US2600031080 Agenda 933749131 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.H. BENSON Management For For 1B. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1C. ELECTION OF DIRECTOR: J-P.M. ERGAS Management For For 1D. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1E. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1F. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1G. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1H. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1I. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1J. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1K. ELECTION OF DIRECTOR: S.M. TODD Management For For 1L. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1M. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR SHAREHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 02-May-2013 ISIN US7908491035 Agenda 933751667 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART M. ESSIG Management For For 1B. ELECTION OF DIRECTOR: BARBARA B. HILL Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management For For 2. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 02-May-2013 ISIN US9113121068 Agenda 933754548 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1C. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1D. ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1E. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1H. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1I. ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1L. ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 4. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder For Against ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 03-May-2013 ISIN US4523081093 Agenda 933753255 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE RIGHT. Shareholder Against For ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 06-May-2013 ISIN US00287Y1091 Agenda 933751869 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H.L. BURNSIDE For For 2 EDWARD J. RAPP For For 3 ROY S. ROBERTS For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 2 Years Against 5. APPROVAL OF THE ABBVIE 2013 INCENTIVE STOCK PROGRAM. Management Against Against PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 08-May-2013 ISIN US7185461040 Agenda 933753560 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREG C. GARLAND Management For For 1B. ELECTION OF DIRECTOR: JOHN E. LOWE Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2013. Management For For 3. PROPOSAL TO APPROVE ADOPTION OF THE 2 INCENTIVE PLAN OF PHILLIPS 66. Management Against Against 4. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 5. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 2 Years Against NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 09-May-2013 ISIN US6558441084 Agenda 933758851 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For 1H. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1I. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORFOLK SOUTHERN BYLAWS GIVING STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Management For For REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 09-May-2013 ISIN US7607591002 Agenda 933758926 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Management For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED 2 Management Against Against 5. STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 10-May-2013 ISIN US1941621039 Agenda 933756477 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C ELECTION OF DIRECTOR: IAN COOK Management For For 1D ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE COLGATE-PALMOLIVE COMPANY 2 PLAN. Management Against Against 5. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Agenda 933754966 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 14-May-2013 ISIN US20825C1045 Agenda 933764842 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 5. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 6. GENDER IDENTITY NON-DISCRIMINATION. Shareholder Against For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 15-May-2013 ISIN US4062161017 Agenda 933767317 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.M. BENNETT Management For For 1B. ELECTION OF DIRECTOR: J.R. BOYD Management For For 1C. ELECTION OF DIRECTOR: M. CARROLL Management For For 1D. ELECTION OF DIRECTOR: N.K. DICCIANI Management For For 1E. ELECTION OF DIRECTOR: M.S. GERBER Management For For 1F. ELECTION OF DIRECTOR: J.C. GRUBISICH Management For For 1G. ELECTION OF DIRECTOR: A.S. JUM'AH Management For For 1H. ELECTION OF DIRECTOR: D.J. LESAR Management For For 1I. ELECTION OF DIRECTOR: R.A. MALONE Management For For 1J. ELECTION OF DIRECTOR: J.L. MARTIN Management For For 1K. ELECTION OF DIRECTOR: D.L. REED Management For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management Against Against 5. PROPOSAL ON HUMAN RIGHTS POLICY. Shareholder Against For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For HCC INSURANCE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol HCC Meeting Date 22-May-2013 ISIN US4041321021 Agenda 933785428 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EMMANUEL T. BALLASES For For 2 JUDY C. BOZEMAN For For 3 FRANK J. BRAMANTI For For 4 WALTER M. DUER For For 5 JAMES C. FLAGG, PH.D. For For 6 THOMAS M. HAMILTON For For 7 LESLIE S. HEISZ For For 8 JOHN N. MOLBECK JR. For For 9 ROBERT A. ROSHOLT For For 10 J. MIKESELL THOMAS For For 11 CHRISTOPHER JB WILLIAMS For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. APPROVAL OF THE HCC INSURANCE HOLDINGS, INC. 2 PURCHASE PLAN. Management For For 5. RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE HCC INSURANCE HOLDINGS, INC. 2008 FLEXIBLE INCENTIVE PLAN. Management Against Against ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 22-May-2013 ISIN US7782961038 Agenda 933781747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: MICHAEL BALMUTH Management For For 1B. ELECTION OF CLASS II DIRECTOR: K. GUNNAR BJORKLUND Management For For 1C. ELECTION OF CLASS II DIRECTOR: SHARON D. GARRETT Management For For 1D. ELECTION OF CLASS III DIRECTOR: MICHAEL J. BUSH Management For For 1E. ELECTION OF CLASS III DIRECTOR: NORMAN A. FERBER Management For For 1F. ELECTION OF CLASS III DIRECTOR: GREGORY L. QUESNEL Management For For 2. APPROVAL OF CERTAIN PROVISIONS OF 2 Management Against Against 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 23-May-2013 ISIN US4180561072 Agenda 933787244 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 FRANK J. BIONDI, JR. For For 4 KENNETH A. BRONFIN For For 5 JOHN M. CONNORS, JR. For For 6 MICHAEL W.O. GARRETT For For 7 LISA GERSH For For 8 BRIAN D. GOLDNER For For 9 JACK M. GREENBERG For For 10 ALAN G. HASSENFELD For For 11 TRACY A. LEINBACH For For 12 EDWARD M. PHILIP For For 13 ALFRED J. VERRECCHIA For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2013 PROXY STATEMENT. Management For For 3. APPROVAL OF AMENDMENTS TO THE RESTATED 2 PERFORMANCE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 5. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "SUPPLIER SUSTAINABILITY REPORTING." Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 31-May-2013 ISIN US5486611073 Agenda 933791546 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Against For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 12-Jun-2013 ISIN US1491231015 Agenda 933809937 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID L. CALHOUN For For 2 DANIEL M. DICKINSON For For 3 JUAN GALLARDO For For 4 DAVID R. GOODE For For 5 JESSE J. GREENE, JR. For For 6 JON M. HUNTSMAN, JR. For For 7 PETER A. MAGOWAN For For 8 DENNIS A. MUILENBURG For For 9 DOUGLAS R. OBERHELMAN For For 10 WILLIAM A. OSBORN For For 11 CHARLES D. POWELL For For 12 EDWARD B. RUST, JR. For For 13 SUSAN C. SCHWAB For For 14 JOSHUA I. SMITH For For 15 MILES D. WHITE For For 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder Against For 5. STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 6. STOCKHOLDER PROPOSAL - EXECUTIVE STOCK RETENTION. Shareholder Against For 7. STOCKHOLDER PROPOSAL - SUSTAINABILITY MEASURE IN EXECUTIVE COMPENSATION. Shareholder Against For 8. STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Shareholder Against For 9. STOCKHOLDER PROPOSAL - SALES TO SUDAN. Shareholder Against For Ave Maria Opportunity Fund July 1, 2012 - June 30, 2013 DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 13-Jul-2012 ISIN US24702R1014 Agenda 933646119 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1B. ELECTION OF DIRECTOR: DONALD J. CARTY Management For For 1C. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO Management For For 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management For For 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT Management For For 1J. ELECTION OF DIRECTOR: ALEX J. MANDL Management For For 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 4. APPROVAL OF THE DELL INC. 2012 LONG- TERM INCENTIVE PLAN Management Against Against TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 19-Jul-2012 ISIN US8864231027 Agenda 933659370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 JEFFREY M. PLATT For For 10 NICHOLAS J. SUTTON For For 11 CINDY B. TAYLOR For For 12 DEAN E. TAYLOR For For 13 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 25-Jul-2012 ISIN GB00B6SLMV12 Agenda 933659534 - Management Item Proposal Type Vote For/Against Management 1. TO RE-ELECT THOMAS R. HIX AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN Management For For 2. TO RE-ELECT SUZANNE P. NIMOCKS AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2015. Management For For 3. TO RE-ELECT P. DEXTER PEACOCK AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2015. Management For For 4. AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 5. AN ORDINARY RESOLUTION TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE UK LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE COMPANIES ACT 2006(TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 6. AN ORDINARY RESOLUTION TO RATIFY THAT THE AUDIT COMMITTEE IS AUTHORIZED TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 7. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For STERIS CORPORATION Security Meeting Type Annual Ticker Symbol STE Meeting Date 26-Jul-2012 ISIN US8591521005 Agenda 933658405 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD C. BREEDEN For For 2 CYNTHIA L. FELDMANN For For 3 JACQUELINE B. KOSECOFF For For 4 DAVID B. LEWIS For For 5 KEVIN M. MCMULLEN For For 6 WALTER M ROSEBROUGH, JR For For 7 MOHSEN M. SOHI For For 8 JOHN P. WAREHAM For For 9 LOYAL W. WILSON For For 10 MICHAEL B. WOOD For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For ALLIANT TECHSYSTEMS INC. Security Meeting Type Annual Ticker Symbol ATK Meeting Date 07-Aug-2012 ISIN US0188041042 Agenda 933662860 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROXANNE J. DECYK For For 2 MARK W. DEYOUNG For For 3 MARTIN C. FAGA For For 4 RONALD R. FOGLEMAN For For 5 APRIL H. FOLEY For For 6 TIG H. KREKEL For For 7 DOUGLAS L. MAINE For For 8 ROMAN MARTINEZ IV For For 9 MARK H. RONALD For For 10 WILLIAM G. VAN DYKE For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF ALLIANT TECHSYSTEMS INC. 2, AS AMENDED AND RESTATED Management Against Against 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CONRAD INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol CNRD Meeting Date 09-Aug-2012 ISIN US2083051027 Agenda 933668317 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. HARRIS For For 2 OGDEN U. THOMAS, JR. For For ICONIX BRAND GROUP, INC. Security Meeting Type Annual Ticker Symbol ICON Meeting Date 15-Aug-2012 ISIN US4510551074 Agenda 933662327 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NEIL COLE For For 2 BARRY EMANUEL For For 3 DREW COHEN For For 4 F. PETER CUNEO For For 5 MARK FRIEDMAN For For 6 JAMES A. MARCUM For For 7 LAURENCE N. CHARNEY For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE ADOPTION OF THE COMPANY'S AMENDED AND RESTATED 2009 EQUITY INCENTIVE PLAN. Management Against Against QLOGIC CORPORATION Security Meeting Type Annual Ticker Symbol QLGC Meeting Date 23-Aug-2012 ISIN US7472771010 Agenda 933669458 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SIMON BIDDISCOMBE Management For For 1B. ELECTION OF DIRECTOR: H.K. DESAI Management For For 1C. ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management For For 1D. ELECTION OF DIRECTOR: KATHRYN B. LEWIS Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT MERCER Management For For 1F. ELECTION OF DIRECTOR: GEORGE D. WELLS Management For For 1G. ELECTION OF DIRECTOR: WILLIAM M. ZEITLER Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For LOGITECH INTERNATIONAL S.A. Security H50430232 Meeting Type Annual Ticker Symbol LOGI Meeting Date 05-Sep-2012 ISIN CH0025751329 Agenda 933671453 - Management Item Proposal Type Vote For/Against Management 1 APPROVAL OF ANNUAL REPORT, COMPENSATION REPORT, CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS. Management For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For APPROPRIATION OF RETAINED EARNINGS Management For For DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVES Management For For 4 REDUCTION OF SHARE CAPITAL BY CANCELLATION OF REPURCHASED SHARES Management For For 5 AMENDMENT & RESTATEMENT OF 2006 STOCK INCENTIVE PLAN, INCLUDING INCREASE TO NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER PLAN Management Against Against 6 AUTHORIZATION TO EXCEED 10% HOLDING OF OWN SHARE CAPITAL Management For For 7 RELEASE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2012 Management For For 8 DECREASE OF THE TERM OF OFFICE FOR MEMBERS OF THE BOARD OF DIRECTORS Management For For RE-ELECTION OF MR. ERH-HSUN CHANG Management For For RE-ELECTION OF MR. KEE-LOCK CHUA Management For For ELECTION OF MR. DIDIER HIRSCH Management For For 10 RE-ELECTION OF PRICEWATERHOUSECOOPERS S.A. AS AUDITORS AND RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For H&R BLOCK, INC. Security Meeting Type Annual Ticker Symbol HRB Meeting Date 13-Sep-2012 ISIN US0936711052 Agenda 933673370 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. BROWN Management For For 1B. ELECTION OF DIRECTOR: WILLIAM C. COBB Management For For 1C. ELECTION OF DIRECTOR: MARVIN R. ELLISON Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. GERARD Management For For 1E. ELECTION OF DIRECTOR: DAVID BAKER LEWIS Management For For 1F. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1G. ELECTION OF DIRECTOR: BRUCE C. ROHDE Management For For 1H. ELECTION OF DIRECTOR: TOM D. SEIP Management For For 1I. ELECTION OF DIRECTOR: CHRISTIANNA WOOD Management For For 1J. ELECTION OF DIRECTOR: JAMES F. WRIGHT Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 5. APPROVAL OF THE AMENDED AND RESTATED 2 PURCHASE PLAN. Management For For 6. SHAREHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PRESENTED AT THE MEETING. Shareholder Against For SPARTON CORPORATION Security Meeting Type Annual Ticker Symbol SPA Meeting Date 24-Oct-2012 ISIN US8472351084 Agenda 933691431 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES D. FAST Management For For 1B ELECTION OF DIRECTOR: JOSEPH J. HARTNETT Management For For 1C ELECTION OF DIRECTOR: CHARLES R. KUMMETH Management For For 1D ELECTION OF DIRECTOR: DAVID P. MOLFENTER Management For For 1E ELECTION OF DIRECTOR: DOUGLAS R. SCHRANK Management For For 1F ELECTION OF DIRECTOR: JAMES R. SWARTWOUT Management For For 1G ELECTION OF DIRECTOR: CARY B. WOOD Management For For 2 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE FISCAL YEAR ENDING JUNE 30, 2 Management For For 3 TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION BY AN ADVISORY VOTE. Management For For AVNET,INC. Security Meeting Type Annual Ticker Symbol AVT Meeting Date 02-Nov-2012 ISIN US0538071038 Agenda 933688737 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. VERONICA BIGGINS For For 2 MICHAEL A. BRADLEY For For 3 R. KERRY CLARK For For 4 RICHARD HAMADA For For 5 JAMES A. LAWRENCE For For 6 FRANK R. NOONAN For For 7 RAY M. ROBINSON For For 8 WILLIAM H. SCHUMANN III For For 9 WILLIAM P. SULLIVAN For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE AVNET, INC. EXECUTIVE INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 29, 2013. Management For For DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 07-Nov-2012 ISIN US2518931033 Agenda 933695643 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DARREN R. HUSTON For For 2 WILLIAM T. KEEVAN For For 3 LYLE LOGAN For For 4 ALAN G. MERTEN For For 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS BY 2015. Management For For 4. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For BROADRIDGE FINANCIAL SOLUTIONS, INC. Security 11133T103 Meeting Type Annual Ticker Symbol BR Meeting Date 15-Nov-2012 ISIN US11133T1034 Agenda 933694590 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B ELECTION OF DIRECTOR: RICHARD J. DALY Management For For 1C ELECTION OF DIRECTOR: ROBERT N. DUELKS Management For For 1D ELECTION OF DIRECTOR: RICHARD J. HAVILAND Management For For 1E ELECTION OF DIRECTOR: SANDRA S. JAFFEE Management For For 1F ELECTION OF DIRECTOR: STUART R. LEVINE Management For For 1G ELECTION OF DIRECTOR: THOMAS J. PERNA Management For For 1H ELECTION OF DIRECTOR: ALAN J. WEBER Management For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For 3 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE). Management For For ORITANI FINANCIAL CORP Security 68633D103 Meeting Type Annual Ticker Symbol ORIT Meeting Date 20-Nov-2012 ISIN US68633D1037 Agenda 933696900 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL A. DEBERNARDI For For 2 ROBERT S. HEKEMIAN JR. For For 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, Management For For 3 AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For SCANSOURCE, INC. Security Meeting Type Annual Ticker Symbol SCSC Meeting Date 06-Dec-2012 ISIN US8060371072 Agenda 933700898 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL L. BAUR For For 2 STEVEN R. FISCHER For For 3 MICHAEL J. GRAINGER For For 4 STEVEN H. OWINGS For For 5 JOHN P. REILLY For For 6 CHARLES R. WHITCHURCH For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (AS DEFINED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, Management For For CAPITOL FEDERAL FINANCIAL INC Security 14057J101 Meeting Type Annual Ticker Symbol CFFN Meeting Date 22-Jan-2013 ISIN US14057J1016 Agenda 933718908 - Management Item Proposal Type Vote For/Against Management I DIRECTOR Management 1 JOHN B. DICUS For For 2 JAMES G. MORRIS For For 3 JEFFREY R. THOMPSON For For II ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For III THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS CAPITOL FEDERAL FINANCIAL, INC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 28-Jan-2013 ISIN US29266R1086 Agenda 933718251 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. HEINRICH Management For For 1B. ELECTION OF DIRECTOR: R. DAVID HOOVER Management For For 1C. ELECTION OF DIRECTOR: JOHN C. HUNTER, III Management For For 1D. ELECTION OF DIRECTOR: JOHN E. KLEIN Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For 3. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For ATWOOD OCEANICS, INC. Security Meeting Type Annual Ticker Symbol ATW Meeting Date 14-Feb-2013 ISIN US0500951084 Agenda 933723961 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DEBORAH A. BECK For For 2 GEORGE S. DOTSON For For 3 JACK E. GOLDEN For For 4 HANS HELMERICH For For 5 JAMES R. MONTAGUE For For 6 ROBERT J. SALTIEL For For 7 PHIL D. WEDEMEYER For For 2. TO APPROVE, BY A SHAREHOLDER NON- BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE OUR 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF FORMATION WHICH, AMONG OTHER THINGS, REMOVES THE REQUIREMENT THAT OUR BOARD OF DIRECTORS BE FIXED AT SEVEN MEMBERS. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2013. Management For For STANDARD FINANCIAL CORP. Security Meeting Type Annual Ticker Symbol STND Meeting Date 19-Feb-2013 ISIN US8533931064 Agenda 933724329 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TERENCE L. GRAFT For For 2 DALE A. WALKER For For 2. THE RATIFICATION OF THE APPOINTMENT OF S.R. SNODGRASS, A.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF STANDARD FINANCIAL CORP. FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For 3. AN ADVISORY, NON-BINDING RESOLUTION WITH RESPECT TO THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For 4. AN ADVISORY, NON-BINDING PROPOSAL WITH RESPECT TO THE FREQUENCY THAT STOCKHOLDERS WILL VOTE ON OUR EXECUTIVE COMPENSATION. Management 2 Years Against MATTHEWS INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MATW Meeting Date 21-Feb-2013 ISIN US5771281012 Agenda 933727882 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALVARO GARCIA-TUNON For For 2 JOHN P. O'LEARY, JR. For For 3 JERRY R. WHITAKER For For 2. TO APPROVE THE ADOPTION OF THE 2012 EQUITY INCENTIVE PLAN. Management Against Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE RECORDS OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For 4. TO PROVIDE AN ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For MARKEL CORPORATION Security Meeting Type Special Ticker Symbol MKL Meeting Date 26-Feb-2013 ISIN US5705351048 Agenda 933728341 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE ISSUANCE OF MARKEL COMMON STOCK, NO PAR VALUE PER SHARE, UNDER THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 18, 2012, AMONG ALTERRA CAPITAL HOLDINGS LIMITED, MARKEL AND COMMONWEALTH MERGER SUBSIDIARY LIMITED, AS REQUIRED BY NEW YORK STOCK EXCHANGE RULES. Management For For 2. TO TRANSACT SUCH OTHER BUSINESS, IF ANY, AS MAY LAWFULLY BE BROUGHT BEFORE THE MARKEL SPECIAL MEETING, INCLUDING A PROPOSAL TO APPROVE AN ADJOURNMENT OF THE MARKEL SPECIAL MEETING FOR THE SOLICITATION OF ADDITIONAL PROXIES FROM MARKEL SHAREHOLDERS IN FAVOR OF THE ABOVE PROPOSAL. Management For For LEUCADIA NATIONAL CORPORATION Security Meeting Type Special Ticker Symbol LUK Meeting Date 28-Feb-2013 ISIN US5272881047 Agenda 933731223 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE ISSUANCE OF COMMON SHARES, $1.00 PAR VALUE PER SHARE, OF LEUCADIA NATIONAL CORPORATION ("LEUCADIA") TO STOCKHOLDERS OF JEFFERIES GROUP, INC. ("JEFFERIES") TO BE ISSUED AS THE MERGER CONSIDERATION IN CONNECTION WITH THE SECOND MERGER AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 11, 2012, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management For For 2. TO APPROVE AN AMENDMENT TO THE TRANSFER RESTRICTIONS ALREADY CONTAINED IN LEUCADIA'S CERTIFICATE OF INCORPORATION TO PREVENT ANY PERSON FROM BECOMING A "5% SHAREHOLDER" OR BEING TREATED AS OWNING MORE THAN 5% OF THE LEUCADIA COMMON SHARES FOR PURPOSES OF SECTION INTERNAL REVENUE CODE OF 1986, AS AMENDED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Against Against 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO LEUCADIA'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATED TO THE PROPOSED TRANSACTIONS. Management For For 4. TO ADJOURN THE LEUCADIA SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1 OR 2. Management For For HELMERICH & PAYNE, INC. Security Meeting Type Annual Ticker Symbol HP Meeting Date 06-Mar-2013 ISIN US4234521015 Agenda 933726121 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HANS HELMERICH For For 2 JOHN W. LINDSAY For For 3 PAULA MARSHALL For For 4 RANDY A. FOUTCH For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO ADOPT A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS OF THE COMPANY. Shareholder Abstain H.B. FULLER COMPANY Security Meeting Type Annual Ticker Symbol FUL Meeting Date 11-Apr-2013 ISIN US3596941068 Agenda 933737504 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DANTE C. PARRINI For For 2 JOHN C. VAN RODEN, JR. For For 3 JAMES J. OWENS For For 2 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ATTACHED PROXY STATEMENT. Management For For 3 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS H.B. FULLER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2013. Management For For 4 APPROVAL OF THE H.B. FULLER COMPANY 2 Management Against Against CUBIC CORPORATION Security Meeting Type Annual Ticker Symbol CUB Meeting Date 16-Apr-2013 ISIN US2296691064 Agenda 933750110 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WALTER C. ZABLE For For 2 BRUCE G. BLAKLEY For For 3 WILLIAM W. BOYLE For For 4 EDWIN A. GUILES For For 5 DR. ROBERT S. SULLIVAN For For 6 DR. JOHN H. WARNER, JR. For For 2 CONFIRM ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE CORPORATION FOR FISCAL YEAR 2013. Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For STANLEY FURNITURE COMPANY, INC. Security Meeting Type Annual Ticker Symbol STLY Meeting Date 16-Apr-2013 ISIN US8543052083 Agenda 933738948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 D. PAUL DASCOLI For For 2 GLENN PRILLAMAN For For 2 AN ADVISORY VOTE REGARDING THE APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management For For DIEBOLD, INCORPORATED Security Meeting Type Annual Ticker Symbol DBD Meeting Date 25-Apr-2013 ISIN US2536511031 Agenda 933744814 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICK W. ALLENDER For For 2 ROBERTO ARTAVIA For For 3 BRUCE L. BYRNES For For 4 PHILLIP R. COX For For 5 RICHARD L. CRANDALL For For 6 GALE S. FITZGERALD For For 7 ROBERT S. PRATHER, JR. For For 8 RAJESH K. SOIN For For 9 HENRY D.G. WALLACE For For 10 ALAN J. WEBER For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For LEXMARK INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LXK Meeting Date 25-Apr-2013 ISIN US5297711070 Agenda 933744648 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHI P. SEIFERT Management For For 1B. ELECTION OF DIRECTOR: JEAN-PAUL L. MONTUPET Management For For 1C. ELECTION OF DIRECTOR: PAUL A. ROOKE Management For For 1D. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF LEXMARK INTERNATIONAL, INC. EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For 5. APPROVAL OF THE COMPANY'S 2013 EQUITY COMPENSATION PLAN Management Against Against ALLEGHANY CORPORATION Security Meeting Type Annual Ticker Symbol Y Meeting Date 26-Apr-2013 ISIN US0171751003 Agenda 933752291 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN P. BRADLEY Management For For 1B. ELECTION OF DIRECTOR: KAREN BRENNER Management For For 1C. ELECTION OF DIRECTOR: THOMAS S. JOHNSON Management For For 1D. ELECTION OF DIRECTOR: JAMES F. WILL Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS ALLEGHANY CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF ALLEGHANY CORPORATION. Management For For FLIR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol FLIR Meeting Date 26-Apr-2013 ISIN US3024451011 Agenda 933746325 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN D. CARTER Management For For ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For ELECTION OF DIRECTOR: JOHN W. WOOD, JR. Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR Management For For 3. TO APPROVE AMENDMENTS TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS. Management For For 4. TO APPROVE AMENDMENTS TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION TO ADOPT A MAJORITY VOTE STANDARD TO BE USED IN UNCONTESTED DIRECTOR ELECTIONS. Management For For K-SWISS INC. Security Meeting Type Special Ticker Symbol KSWS Meeting Date 26-Apr-2013 ISIN US4826861027 Agenda 933752974 - Management Item Proposal Type Vote For/Against Management 1. TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 16, 2013, AS IT MAY BE AMENDED FROM TIME TO TIME, AMONG E-LAND WORLD LIMITED, IAN ACQUISITION SUB, INC., AND K-SWISS INC., ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, CERTAIN COMPENSATION ARRANGEMENTS FOR K-SWISS INC.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER. Management For For 3. TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER OR IF A QUORUM IS NOT PRESENT AT THE SPECIAL MEETING. Management For For ROWAN COMPANIES PLC Security G7665A101 Meeting Type Annual Ticker Symbol RDC Meeting Date 26-Apr-2013 ISIN GB00B6SLMV12 Agenda 933746565 - Management Item Proposal Type Vote For/Against Management O1 AN ORDINARY RESOLUTION TO ELECT WILLIAM T. FOX III AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL MEETING IN 2014. Management For For O2 AN ORDINARY RESOLUTION TO ELECT SIR GRAHAM HEARNE AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL MEETING IN 2014. Management For For O3 AN ORDINARY RESOLUTION TO ELECT H.E. LENTZ AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL MEETING IN Management For For O4 AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For O5 AN ORDINARY RESOLUTION TO REAPPOINT DELOITTE LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For O6 AN ORDINARY RESOLUTION TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For O7 AN ORDINARY RESOLUTION TO APPROVE OUR 2 INCENTIVE PLAN. Management Against Against O8 AN ORDINARY RESOLUTION OF A NON- BINDING ADVISORY NATURE TO APPROVE ROWAN COMPANIES PLC'S U.K. STATUTORY DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2012. Management For For 9 A NON-BINDING ADVISORY VOTE TO APPROVE ROWAN COMPANIES PLC'S EXECUTIVE COMPENSATION AS REPORTED IN THIS PROXY STATEMENT. Management For For SPIRIT AEROSYSTEMS HOLDINGS INC Security Meeting Type Annual Ticker Symbol SPR Meeting Date 30-Apr-2013 ISIN US8485741099 Agenda 933765185 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES L. CHADWELL For For 2 IVOR EVANS For For 3 PAUL FULCHINO For For 4 RICHARD GEPHARDT For For 5 ROBERT JOHNSON For For 6 RONALD KADISH For For 7 LARRY A. LAWSON For For 8 TAWFIQ POPATIA For For 9 FRANCIS RABORN For For 10 JEFFREY L. TURNER For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP. Management For For FOREST OIL CORPORATION Security Meeting Type Annual Ticker Symbol FST Meeting Date 07-May-2013 ISIN US3460917053 Agenda 933756592 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LOREN K. CARROLL For For 2 RICHARD J. CARTY For For 3 RAYMOND I. WILCOX For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF FOREST'S NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVAL OF AN ADDITIONAL 750,000 SHARES FOR ISSUANCE UNDER THE FOREST OIL CORPORATION 1999 EMPLOYEE STOCK PURCHASE PLAN. Management For For 4. APPROVAL OF AN AMENDMENT TO INCREASE THE ANNUAL INDIVIDUAL AWARD LIMITS UNDER THE FOREST OIL CORPORATION 2 PLAN, OR THE 2007 PLAN. Management Against Against 5. APPROVAL OF AN AMENDMENT TO THE 2007 PLAN TO MAKE AN ADDITIONAL 800,000 SHARES AVAILABLE FOR ISSUANCE UNDER THE 2007 PLAN. Management Against Against 6. APPROVAL OF AN AMENDMENT TO THE DEFINITION OF "CORPORATE CHANGE" UNDER THE 2007 PLAN. Management For For 7. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS FOREST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For UNITED BANCORP, INC. Security 90944L103 Meeting Type Annual Ticker Symbol UBMI Meeting Date 07-May-2013 ISIN US90944L1035 Agenda 933758332 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KAREN F. ANDREWS For For 2 JAMES D. BUHR For For 3 JAMES C. LAWSON For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3. ADVISORY VOTE ON THE FREQUENCY OF ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management 2 Years Against 4. RATIFICATION OF THE APPOINTMENT OF BKD, LLP AS INDEPENDENT AUDITORS FOR Management For For WEIGHT WATCHERS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol WTW Meeting Date 07-May-2013 ISIN US9486261061 Agenda 933782890 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN M. ALTSCHULER For For 2 PHILIPPE J. AMOUYAL For For 3 DAVID P. KIRCHHOFF For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE WEIGHT WATCHERS INTERNATIONAL, INC. 2 Management Against Against ADTRAN INC Security 00738A106 Meeting Type Annual Ticker Symbol ADTN Meeting Date 08-May-2013 ISIN US00738A1060 Agenda 933763181 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. STANTON For For 2 H. FENWICK HUSS For For 3 ROSS K. IRELAND For For 4 WILLIAM L. MARKS For For 5 JAMES E. MATTHEWS For For 6 BALAN NAIR For For 7 ROY J. NICHOLS For For 2. SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For THE DUN & BRADSTREET CORPORATION Security 26483E100 Meeting Type Annual Ticker Symbol DNB Meeting Date 08-May-2013 ISIN US26483E1001 Agenda 933754904 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AUSTIN A. ADAMS Management For For 1B. ELECTION OF DIRECTOR: JOHN W. ALDEN Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1D. ELECTION OF DIRECTOR: JAMES N. FERNANDEZ Management For For 1E. ELECTION OF DIRECTOR: PAUL R. GARCIA Management For For 1F. ELECTION OF DIRECTOR: SARA MATHEW Management For For 1G. ELECTION OF DIRECTOR: SANDRA E. PETERSON Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 4. APPROVE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, AND FOURTH AMENDED AND RESTATED BY-LAWS, AS AMENDED, TO PERMIT SHAREHOLDERS TO ACT BY WRITTEN CONSENT. Management For For HORSEHEAD HOLDING CORP. Security Meeting Type Annual Ticker Symbol ZINC Meeting Date 09-May-2013 ISIN US4406943054 Agenda 933780024 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES M. HENSLER For For 2 GEORGE A. SCHREIBER, JR For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MANTECH INTERNATIONAL CORP. Security Meeting Type Annual Ticker Symbol MANT Meeting Date 09-May-2013 ISIN US5645631046 Agenda 933769056 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE J. PEDERSEN For For 2 RICHARD L. ARMITAGE For For 3 MARY K. BUSH For For 4 BARRY G. CAMPBELL For For 5 WALTER R. FATZINGER, JR For For 6 DAVID E. JEREMIAH For For 7 RICHARD J. KERR For For 8 KENNETH A. MINIHAN For For 9 STEPHEN W. PORTER For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For RENT-A-CENTER, INC. Security 76009N100 Meeting Type Annual Ticker Symbol RCII Meeting Date 09-May-2013 ISIN US76009N1000 Agenda 933756655 - Management Item Proposal Type Vote For/Against Management ELECTION OF CLASS III DIRECTOR: MITCHELL E. FADEL Management For For ELECTION OF CLASS III DIRECTOR: PAULA STERN, PH.D. Management For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 PROXY STATEMENT. Management For For 3. PROPOSAL TO ADOPT THE ADVISORY (NON- BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For MARKEL CORPORATION Security Meeting Type Annual Ticker Symbol MKL Meeting Date 13-May-2013 ISIN US5705351048 Agenda 933745309 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Management For For 1B. ELECTION OF DIRECTOR: DOUGLAS C. EBY Management For For 1C. ELECTION OF DIRECTOR: STEWART M. KASEN Management For For 1D. ELECTION OF DIRECTOR: ALAN I. KIRSHNER Management For For 1E. ELECTION OF DIRECTOR: LEMUEL E. LEWIS Management For For 1F. ELECTION OF DIRECTOR: DARRELL D. MARTIN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY F. MARKEL Management For For 1H. ELECTION OF DIRECTOR: STEVEN A. MARKEL Management For For 1I. ELECTION OF DIRECTOR: JAY M. WEINBERG Management For For 1J. ELECTION OF DIRECTOR: DEBORA J. WILSON Management For For 1K. ELECTION OF DIRECTOR: K. BRUCE CONNELL (NOMINATION IS CONTINGENT ON COMPLETION OF THE ALTERRA MERGER) Management For For 1L. ELECTION OF DIRECTOR: MICHAEL O'REILLY (NOMINATION IS CONTINGENT ON COMPLETION OF THE ALTERRA MERGER) Management For For 2. TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For PAN AMERICAN SILVER CORP. Security Meeting Type Annual and Special Meeting Ticker Symbol PAAS Meeting Date 13-May-2013 ISIN CA6979001089 Agenda 933801068 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROSS J. BEATY For For 2 GEOFFREY A. BURNS For For 3 MICHAEL L. CARROLL For For 4 CHRISTOPHER NOEL DUNN For For 5 NEIL DE GELDER For For 6 ROBERT P. PIROOZ For For 7 DAVID C. PRESS For For 8 WALTER T. SEGSWORTH For For 02 APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 TO CONSIDER AND, IF THOUGHT APPROPRIATE, TO PASS AN ORDINARY RESOLUTION APPROVING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE COMPLETE TEXT OF WHICH IS SET OUT IN THE INFORMATION CIRCULAR FOR THE MEETING. Management For For CLOUD PEAK ENERGY INC. Security 18911Q102 Meeting Type Annual Ticker Symbol CLD Meeting Date 14-May-2013 ISIN US18911Q1022 Agenda 933779590 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: KEITH BAILEY Management For For ELECTION OF DIRECTOR: PATRICK CONDON Management For For ELECTION OF DIRECTOR: WILLIAM OWENS Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM - K PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. Management For For 4. TO APPROVE THE CLOUD PEAK ENERGY 2, INCLUDING APPROVAL OF THE MATERIAL TERMS OF THE 2 ACCORDANCE WITH THE APPROVAL REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against CIMAREX ENERGY CO. Security Meeting Type Annual Ticker Symbol XEC Meeting Date 15-May-2013 ISIN US1717981013 Agenda 933758635 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HANS HELMERICH Management For For 1B ELECTION OF DIRECTOR: HAROLD R. LOGAN, JR. Management For For 1C ELECTION OF DIRECTOR: MONROE W. ROBERTSON Management For For 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 3 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2013. Management For For PICO HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol PICO Meeting Date 15-May-2013 ISIN US6933662057 Agenda 933768179 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARLOS C. CAMPBELL Management For For 1B. ELECTION OF DIRECTOR: KRISTINA M. LESLIE Management For For 1C. ELECTION OF DIRECTOR: KENNETH J. SLEPICKA Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, DISCLOSED PURSUANT TO THE COMPANY'S DEFINITIVE PROXY STATEMENT FOR THE 2013 ANNUAL MEETING OF SHAREHOLDERS. Management For For 3. TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2013 FINANCIAL STATEMENTS. Management For For 4. TO APPROVE THE PERFORMANCE INCENTIVE PLAN. Management Against Against GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For ROSETTA RESOURCES, INC. Security Meeting Type Annual Ticker Symbol ROSE Meeting Date 16-May-2013 ISIN US7777793073 Agenda 933782105 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RICHARD W. BECKLER Management For For ELECTION OF DIRECTOR: JAMES E. CRADDOCK Management For For ELECTION OF DIRECTOR: MATTHEW D. FITZGERALD Management For For ELECTION OF DIRECTOR: PHILIP L. FREDERICKSON Management For For ELECTION OF DIRECTOR: D. HENRY HOUSTON Management For For ELECTION OF DIRECTOR: CARIN S. KNICKEL Management For For ELECTION OF DIRECTOR: DONALD D. PATTESON, JR. Management For For 2 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3 TO APPROVE THE ROSETTA RESOURCES INC. 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE ST. JOE COMPANY Security Meeting Type Annual Ticker Symbol JOE Meeting Date 16-May-2013 ISIN US7901481009 Agenda 933767418 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CESAR L. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: BRUCE R. BERKOWITZ Management For For 1C. ELECTION OF DIRECTOR: PARK BRADY Management For For 1D. ELECTION OF DIRECTOR: HOWARD S. FRANK Management For For 1E. ELECTION OF DIRECTOR: JEFFREY C. KEIL Management For For 1F. ELECTION OF DIRECTOR: STANLEY MARTIN Management For For 1G. ELECTION OF DIRECTOR: THOMAS P. MURPHY, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For VIEWPOINT FINANCIAL GROUP INC Security 92672A101 Meeting Type Annual Ticker Symbol VPFG Meeting Date 16-May-2013 ISIN US92672A1016 Agenda 933787446 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRUCE W. HUNT For For 2. SHAREHOLDER ADVISORY VOTE AS TO THE COMPENSATION OF VIEWPOINT FINANCIAL GROUP, INC.'S EXECUTIVES. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ENSCO PLC Security G3157S106 Meeting Type Annual Ticker Symbol ESV Meeting Date 20-May-2013 ISIN GB00B4VLR192 Agenda 933777320 - Management Item Proposal Type Vote For/Against Management 1. TO RE-ELECT FRANCIS S. KALMAN AS A DIRECTOR OF ENSCO PLC. Management For For 2. TO ELECT ROXANNE J. DECYK AS A DIRECTOR OF ENSCO PLC. Management For For 3. TO ELECT MARY FRANCIS CBE AS A DIRECTOR OF ENSCO PLC. Management For For 4. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For 5. TO RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For For 6. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For 7. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 8. A NON-BINDING VOTE TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2012. Management For For 9. A NON-BINDING ADVISORY VOTE TO APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2012. Management For For TO ADOPT THE ARTICLES OF ASSOCIATION (PRODUCED AT THE MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSE OF IDENTIFICATION) AS THE ARTICLES OF ASSOCIATION OF THE COMPANY, IN SUBSTITUTION FOR AND TO THE EXCLUSION OF THE EXISTING ARTICLES OF ASSOCIATION, WITH EFFECT FROM THE CONCLUSION OF THIS MEETING, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For TO (I) APPROVE THE TERMS OF THE PROPOSED PURCHASE AGREEMENT OR AGREEMENTS AND (II) AUTHORISE THE COMPANY TO MAKE OFF-MARKET PURCHASES OF CLASS A ORDINARY SHARES PURSUANT TO SUCH AGREEMENT OR AGREEMENTS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For CARBO CERAMICS INC. Security Meeting Type Annual Ticker Symbol CRR Meeting Date 21-May-2013 ISIN US1407811058 Agenda 933782282 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SIGMUND L. CORNELIUS For For 2 JAMES B. JENNINGS For For 3 GARY A. KOLSTAD For For 4 H.E. LENTZ, JR. For For 5 RANDY L. LIMBACHER For For 6 WILLIAM C. MORRIS For For 7 ROBERT S. RUBIN For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For RIMAGE CORPORATION Security Meeting Type Annual Ticker Symbol RIMG Meeting Date 21-May-2013 ISIN US7667211046 Agenda 933793754 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SHERMAN L. BLACK For For 2 LAWRENCE M. BENVENISTE For For 3 THOMAS F. MADISON For For 4 KIMBERLY K. NELSON For For 5 ROBERT F. OLSON For For 6 JUSTIN A. ORLANDO For For 7 STEVEN M. QUIST For For 8 JAMES L. REISSNER For For 2. TO APPROVE A STOCK OPTION EXCHANGE FOR THE COMPANY'S NON-EXECUTIVE EMPLOYEES. Management For For 3. CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. TO RATIFY AND APPROVE THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR RIMAGE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SM ENERGY COMPANY Security 78454L100 Meeting Type Annual Ticker Symbol SM Meeting Date 22-May-2013 ISIN US78454L1008 Agenda 933785086 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA M. BAUMANN Management For For 1B. ELECTION OF DIRECTOR: ANTHONY J. BEST Management For For 1C. ELECTION OF DIRECTOR: LARRY W. BICKLE Management For For 1D. ELECTION OF DIRECTOR: STEPHEN R. BRAND Management For For 1E. ELECTION OF DIRECTOR: WILLIAM J. GARDINER Management For For 1F. ELECTION OF DIRECTOR: LOREN M. LEIKER Management For For 1G. ELECTION OF DIRECTOR: JULIO M. QUINTANA Management For For 1H. ELECTION OF DIRECTOR: JOHN M. SEIDL Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN Management For For 2. THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES, AND THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 4. THE PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EQUITY INCENTIVE COMPENSATION PLAN, INCLUDING AN AMENDMENT TO INCREASE THE TOTAL NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management Against Against 5. THE PROPOSAL TO REAPPROVE OUR CASH BONUS PLAN. Management For For ARROW ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol ARW Meeting Date 23-May-2013 ISIN US0427351004 Agenda 933782080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY W. PERRY For For 2 PHILIP K. ASHERMAN For For 3 GAIL E. HAMILTON For For 4 JOHN N. HANSON For For 5 RICHARD S. HILL For For 6 M.F. (FRAN) KEETH For For 7 ANDREW C. KERIN For For 8 MICHAEL J. LONG For For 9 STEPHEN C. PATRICK For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ATRION CORPORATION Security Meeting Type Annual Ticker Symbol ATRI Meeting Date 23-May-2013 ISIN US0499041053 Agenda 933782989 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROGER F. STEBBING For For 2 JOHN P. STUPP, JR. For For 2. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. Management For For FEDFIRST FINL CORP Security 31429C101 Meeting Type Annual Ticker Symbol FFCO Meeting Date 23-May-2013 ISIN US31429C1018 Agenda 933799566 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD B. BOYER For For 2 JOHN M. KISH For For 3 DAVID L. WOHLEBER For For 2. THE RATIFICATION OF THE APPOINTMENT OF PARENTEBEARD LLC AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FEDFIRST FINANCIAL CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. THE APPROVAL OF THE FREQUENCY OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management 2 Years Against WHITE MOUNTAINS INSURANCE GROUP, LTD. Security G9618E107 Meeting Type Annual Ticker Symbol WTM Meeting Date 23-May-2013 ISIN BMG9618E1075 Agenda 933817035 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.W.DAVIS* For For 2 HOLIDAY* For For 3 SMITH* For For 4 J. DAVIS+ For For 5 LARS EK+ For For 6 KENSIL+ For For 7 ONSELIUS+ For For 8 THORSTENSSON+ For For 9 WATERS+ For For 10 NICOLL@ For For 11 PEARSON@ For For 12 TRACE@ For For 13 WATERS@ For For 14 PITTS# For For 15 REPASY# For For 16 TRACE# For For 17 WATERS# For For 18 REPASY## For For 19 TRACE## For For 20 WATERS## For For 21 REPASY& For For 22 THORSTENSSON& For For 23 TRACE& For For 24 WATERS& For For 25 DASHFIELD! For For 26 LARS EK! For For 27 THORSTENSSON! For For 28 WATERS! For For 29 BREHM$ For For 30 KOLAR$ For For 31 NICOLL$ For For 32 TREACY$ For For 33 BARRETTE$$ For For 34 FOY$$ For For 35 PITTS$$ For For 36 TRACE$$ For For APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For APPROVAL OF SHARE INVENTORY FOR AND PERFORMANCE CRITERIA IN, THE COMPANY'S LONG-TERM INCENTIVE PLAN ("LTIP"). Management Against Against APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 30-May-2013 ISIN US9598021098 Agenda 933793867 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1C. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF AUDITORS Management For For 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For WORLD FUEL SERVICES CORPORATION Security Meeting Type Annual Ticker Symbol INT Meeting Date 31-May-2013 ISIN US9814751064 Agenda 933789349 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL J. KASBAR For For 2 PAUL H. STEBBINS For For 3 KEN BAKSHI For For 4 RICHARD A. KASSAR For For 5 MYLES KLEIN For For 6 JOHN L. MANLEY For For 7 J. THOMAS PRESBY For For 8 STEPHEN K. RODDENBERRY For For 2 APPROVAL OF THE NON-BINDING, ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED ACCOUNTING FIRM FOR THE 2 Management For For 4 APPROVAL AND ADOPTION OF THE WORLD FUEL SERVICES CORPORATION 2008 EXECUTIVE INCENTIVE PLAN, AS RESTATED EFFECTIVE AS OF JANUARY 1, 2013. Management Against Against ARRIS GROUP, INC. Security 04270V106 Meeting Type Annual Ticker Symbol ARRS Meeting Date 05-Jun-2013 ISIN US04270V1061 Agenda 933817554 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ALEX B. BEST For For 2 HARRY L. BOSCO For For 3 JAMES A. CHIDDIX For For 4 JOHN ANDERSON CRAIG For For 5 ANDREW T. HELLER For For 6 MATTHEW B. KEARNEY For For 7 ROBERT J. STANZIONE For For 8 DEBORA J. WILSON For For 9 DAVID A. WOODLE For For 2. VOTING ON THE COMPANY'S 2011 STOCK INCENTIVE PLAN, AS AMENDED. Management Against Against 3. VOTING ON THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED. Management For For 4. VOTING ON THE COMPANY'S MANAGEMENT INCENTIVE PLAN. Management Against Against 5. VOTING, ON A NON-BINDING ADVISORY BASIS, ON EXECUTIVE COMPENSATION ("SAY ON PAY") AS DISCLOSED IN THESE PROXY MATERIALS. Management For For 6. RATIFYING THE RETENTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2013. Management For For INGRAM MICRO, INC. Security Meeting Type Annual Ticker Symbol IM Meeting Date 05-Jun-2013 ISIN US4571531049 Agenda 933807298 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1B. ELECTION OF DIRECTOR: LESLIE STONE HEISZ Management For For 1C. ELECTION OF DIRECTOR: JOHN R. INGRAM Management For For 1D. ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management For For 1E. ELECTION OF DIRECTOR: DALE R. LAURANCE Management For For 1F. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Management For For 1G. ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For 1H. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1I. ELECTION OF DIRECTOR: PAUL READ Management For For 1J. ELECTION OF DIRECTOR: MICHAEL T. SMITH Management For For 1K. ELECTION OF DIRECTOR: JOE B. WYATT Management For For 2. APPROVAL OF EXECUTIVE COMPENSATION IN ADVISORY VOTE. Management For For 3. APPROVAL OF FIRST AMENDMENT TO 2011 INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PATTERSON-UTI ENERGY, INC. Security Meeting Type Annual Ticker Symbol PTEN Meeting Date 05-Jun-2013 ISIN US7034811015 Agenda 933795847 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK S. SIEGEL For For 2 KENNETH N. BERNS For For 3 CHARLES O. BUCKNER For For 4 MICHAEL W. CONLON For For 5 CURTIS W. HUFF For For 6 TERRY H. HUNT For For 7 CLOYCE A. TALBOTT For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON PATTERSON-UTI'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For SYSTEMAX INC. Security Meeting Type Annual Ticker Symbol SYX Meeting Date 10-Jun-2013 ISIN US8718511012 Agenda 933807527 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD LEEDS For For 2 BRUCE LEEDS For For 3 ROBERT LEEDS For For 4 LAWRENCE REINHOLD For For 5 STACY S. DICK For For 6 ROBERT D. ROSENTHAL For For 7 MARIE ADLER-KRAVECAS For For 2. A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR Management For For EXCO RESOURCES, INC. Security Meeting Type Annual Ticker Symbol XCO Meeting Date 11-Jun-2013 ISIN US2692794025 Agenda 933810916 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DOUGLAS H. MILLER For For 2 JEFFREY D. BENJAMIN For For 3 EARL E. ELLIS For For 4 B. JAMES FORD For For 5 SAMUEL A. MITCHELL For For 6 T. BOONE PICKENS For For 7 WILBUR L. ROSS, JR. For For 8 JEFFREY S. SEROTA For For 9 ROBERT L. STILLWELL For For 2. AMENDMENT OF THE AMENDED AND RESTATED EXCO RESOURCES, INC. 2005 LONG-TERM INCENTIVE PLAN. Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For CROCS, INC. Security Meeting Type Annual Ticker Symbol CROX Meeting Date 12-Jun-2013 ISIN US2270461096 Agenda 933803428 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAYMOND D. CROGHAN For For 2 PETER A. JACOBI For For 3 DOREEN A. WRIGHT For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 13-Jun-2013 ISIN US29084Q1004 Agenda 933808175 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN W. BERSHAD For For 2 DAVID A.B. BROWN For For 3 LARRY J. BUMP For For 4 ALBERT FRIED, JR. For For 5 ANTHONY J. GUZZI For For 6 RICHARD F. HAMM, JR. For For 7 DAVID H. LAIDLEY For For 8 FRANK T. MACINNIS For For 9 JERRY E. RYAN For For 10 MICHAEL T. YONKER For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. TO REAPPROVE THE ADOPTION OF THE KEY EXECUTIVE INCENTIVE BONUS PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. Management For For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 14-Jun-2013 ISIN US1651671075 Agenda 933808315 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BOB G. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1C. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 1D. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1E. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1F. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1H. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For 4. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. TO APPROVE AN AMENDMENT TO OUR 2003 STOCK AWARD PLAN FOR NON-EMPLOYEE DIRECTORS. Management For For 6. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. Management Against Against 8. TO APPROVE THE ADOPTION OF OUR ANNUAL INCENTIVE PLAN. Management Against Against 9. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For SHAREHOLDER PROPOSAL RELATING TO CREATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO RE-INCORPORATION IN DELAWARE. Shareholder Against For SHAREHOLDER PROPOSAL RELATING TO ACCELERATED VESTING OF SENIOR EXECUTIVES' EQUITY AWARDS UPON A CHANGE OF CONTROL. Shareholder Against For SIGNET JEWELERS LIMITED Security G81276100 Meeting Type Annual Ticker Symbol SIG Meeting Date 14-Jun-2013 ISIN BMG812761002 Agenda 933812794 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DALE W. HILPERT Management For For 1B ELECTION OF DIRECTOR: H. TODD STITZER Management For For 1C ELECTION OF DIRECTOR: MARIANNE PARRS Management For For 1D ELECTION OF DIRECTOR: MICHAEL BARNES Management For For 1E ELECTION OF DIRECTOR: RUSSELL WALLS Management For For 1F ELECTION OF DIRECTOR: THOMAS G. PLASKETT Management For For 1G ELECTION OF DIRECTOR: VIRGINIA DROSOS Management For For 2. TO APPOINT KPMG LLP AS INDEPENDENT AUDITOR OF THE COMPANY, TO HOLD OFFICE FROM THE CONCLUSION OF THIS MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY AND TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE ITS COMPENSATION. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT (THE "SAY-ON-PAY" VOTE). Management For For COMPUTER SERVICES, INC. Security 20539A105 Meeting Type Annual Ticker Symbol CSVI Meeting Date 20-Jun-2013 ISIN US20539A1051 Agenda 933835754 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD A. ANDERSON* For For 2 STEVEN A. POWLESS# For For 3 DR. LINDA J. VITALE# For For 4 ROBERT L. WALKER# For For 2. SHAREHOLDER RATIFICATION OF THE SELECTION OF MCGLADREY LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2014. Management For For JOS. A. BANK CLOTHIERS, INC. Security Meeting Type Annual Ticker Symbol JOSB Meeting Date 21-Jun-2013 ISIN US4808381010 Agenda 933829321 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAMES H. FERSTL Management For For ELECTION OF DIRECTOR: SIDNEY H. RITMAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For 3. AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE JOS. A. BANK CLOTHIERS, INC. 2 PLAN. Management Against Against COINSTAR, INC. Security 19259P300 Meeting Type Annual Ticker Symbol CSTR Meeting Date 27-Jun-2013 ISIN US19259P3001 Agenda 933826680 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NORA M. DENZEL Management For For 1B. ELECTION OF DIRECTOR: RONALD B. WOODARD Management For For 2. AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO OUTERWALL INC. Management For For 3. ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Ave MariaWorld EquityFund July 1, 2012 - June 30, 2013 TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 19-Jul-2012 ISIN US8864231027 Agenda 933659370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M. JAY ALLISON For For 2 JAMES C. DAY For For 3 RICHARD T. DU MOULIN For For 4 MORRIS E. FOSTER For For 5 J. WAYNE LEONARD For For 6 JON C. MADONNA For For 7 JOSEPH H. NETHERLAND For For 8 RICHARD A. PATTAROZZI For For 9 JEFFREY M. PLATT For For 10 NICHOLAS J. SUTTON For For 11 CINDY B. TAYLOR For For 12 DEAN E. TAYLOR For For 13 JACK E. THOMPSON For For 2. SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT). Management For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, Management For For ADVANTAGE OIL & GAS LTD. Security 00765F101 Meeting Type Special Ticker Symbol AAV Meeting Date 13-Sep-2012 ISIN CA00765F1018 Agenda 933679740 - Management Item Proposal Type Vote For/Against Management 01 TO CONSIDER AND IF DEEMED ADVISABLE, TO PASS AN ORDINARY RESOLUTION APPROVING A STOCK OPTION PLAN FOR ADVANTAGE OIL & GAS LTD., ALL AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR OF ADVANTAGE OIL & GAS LTD. DATED AUGUST 9, 2012. Management Against Against DIAGEO PLC Security 25243Q205 Meeting Type Annual Ticker Symbol DEO Meeting Date 17-Oct-2012 ISIN US25243Q2057 Agenda 933687418 - Management Item Proposal Type Vote For/Against Management 1. REPORT AND ACCOUNTS 2012. Management For For 2. DIRECTORS' REMUNERATION REPORT 2012. Management For For 3. DECLARATION OF FINAL DIVIDEND. Management For For 4. RE-ELECTION OF PB BRUZELIUS AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 5. RE-ELECTION OF LM DANON AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 6. RE-ELECTION OF LORD DAVIES AS A DIRECTOR. (AUDIT, NOMINATION, REMUNERATION(CHAIRMAN OF THE COMMITTEE)) Management For For 7. RE-ELECTION OF BD HOLDEN AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For 8. RE-ELECTION OF DR FB HUMER AS A DIRECTOR. (NOMINATION COMMITTEE (CHAIRMAN OF THE COMMITTEE)) Management For For 9. RE-ELECTION OF D MAHLAN AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-ELECTION OF PG SCOTT AS A DIRECTOR. (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) Management For For RE-ELECTION OF HT STITZER AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For RE-ELECTION OF PS WALSH AS A DIRECTOR. (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) Management For For ELECTION OF HO KWONPING AS A DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Management For For ELECTION OF IM MENEZES AS A DIRECTOR. (EXECUTIVE COMMITTEE) Management For For RE-APPOINTMENT OF AUDITOR. Management For For REMUNERATION OF AUDITOR. Management For For AUTHORITY TO ALLOT SHARES. Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS. Management For For AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management For For AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management For For REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 29-Nov-2012 ISIN US0886061086 Agenda 933690946 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE 2012 FINANCIAL STATEMENTS AND REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 2. TO ELECT PAT DAVIES AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 3. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 4. TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 5. TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 6. TO RE-ELECT DAVID CRAWFORD AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 7. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 8. TO RE-ELECT MARIUS KLOPPERS AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 9. TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO RE-ELECT JAC NASSER AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC Management For For TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC Management For For TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH Management For For TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC Management For For TO APPROVE THE 2012 REMUNERATION REPORT Management For For TO APPROVE THE GRANT OF LONG-TERM INCENTIVE PERFORMANCE SHARES TO MARIUS KLOPPERS Management Against Against MINDRAY MEDICAL INT'L LTD. Security Meeting Type Annual Ticker Symbol MR Meeting Date 28-Dec-2012 ISIN US6026751007 Agenda 933717021 - Management Item Proposal Type Vote For/Against Management 1. RE-ELECTION OF MR. XU HANG AS A DIRECTOR AND THE CHAIRMAN OF THE BOARD OF THE COMPANY. Management For For 2. RE-ELECTION OF MR. RONALD EDE AS A DIRECTOR OF THE COMPANY. Management For For 3. RE-ELECTION OF MR. CHEN QINGTAI AS A DIRECTOR OF THE COMPANY. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For SIEMENS AG Security Meeting Type Annual Ticker Symbol SI Meeting Date 23-Jan-2013 ISIN US8261975010 Agenda 933723074 - Management Item Proposal Type Vote For/Against Management 2. APPROPRIATION OF NET INCOME Management For For 3. RATIFICATION OF THE ACTS OF THE MANAGING BOARD Management For For 4. RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD Management For For 5. APPOINTMENT OF INDEPENDENT AUDITORS Management For For 6A. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: JOSEF ACKERMAN Management For For 6B. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERD VON BRANDENSTEIN Management For For 6C. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERHARD CROMME Management For For 6D. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: MICHAEL DIEKMAN Management For For 6E. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: HANS MICHAEL GAUL Management For For 6F. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: PETER GRUSS Management For For 6G. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: NICOLA LEIBINGER- KAMMULLER Management For For 6H. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GERARD MESTRALLET Management For For 6I. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: GULER SABANCI Management For For 6J. ELECTION OF MEMBER TO THE SUPERVISORY BOARD: WERNER WENNING Management For For 7. APPROVAL OF A SETTLEMENT AGREEMENT WITH A FORMER MEMBER OF THE MANAGING BOARD Management Abstain Against 8. APPROVAL OF THE SPIN-OFF AND ACQUISITION AGREEMENT BETWEEN SIEMENS AG AND OSRAM LICHT AG Management For For CMA COUNTERMOTION A Management Abstain For ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 28-Jan-2013 ISIN US29266R1086 Agenda 933718251 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. HEINRICH Management For For 1B. ELECTION OF DIRECTOR: R. DAVID HOOVER Management For For 1C. ELECTION OF DIRECTOR: JOHN C. HUNTER, III Management For For 1D. ELECTION OF DIRECTOR: JOHN E. KLEIN Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For 3. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 05-Feb-2013 ISIN US2910111044 Agenda 933717261 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C.A.H. BOERSIG* For For 2 J.B. BOLTEN* For For 3 M.S. LEVATICH* For For 4 R.L. STEPHENSON* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Agenda 933722945 - Management Item Proposal Type Vote For/Against Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management Against Against 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 14-Feb-2013 ISIN US92220P1057 Agenda 933721830 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 R. ANDREW ECKERT For For 2 MARK R. LARET For For 3 ERICH R. REINHARDT For For 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 4. TO VOTE ON, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD Shareholder For Against DEERE & COMPANY Security Meeting Type Annual Ticker Symbol DE Meeting Date 27-Feb-2013 ISIN US2441991054 Agenda 933725270 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN Management For For 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: THOMAS H. PATRICK Management For For 1J. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RE-APPROVAL OF THE JOHN DEERE MID- TERM INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For L.G. DISPLAY CO., LTD. Security 50186V102 Meeting Type Annual Ticker Symbol LPL Meeting Date 08-Mar-2013 ISIN US50186V1026 Agenda 933737047 - Management Item Proposal Type Vote For/Against Management 1 APPROVAL OF CONSOLIDATED AND SEPARATE FINANCIAL STATEMENTS AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Management For For 2 AMENDMENT TO THE ARTICLES OF INCORPORATION Management For For 3.A ELECTION OF DIRECTOR: TAE SIK AHN Management For For 3.B ELECTION OF DIRECTOR: JOON PARK Management For For 4.A TO APPOINT THE AUDIT COMMITTEE MEMBER: TAE SIK AHN Management For For 4.B TO APPOINT THE AUDIT COMMITTEE MEMBER: JOON PARK Management For For 5 TO APPROVE THE REMUNERATION LIMIT FOR DIRECTORS IN 2013 Management For For COVIDIEN PLC Security G2554F113 Meeting Type Annual Ticker Symbol COV Meeting Date 20-Mar-2013 ISIN IE00B68SQD29 Agenda 933727779 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOSE E. ALMEIDA Management For For 1B) ELECTION OF DIRECTOR: JOY A. AMUNDSON Management For For 1C) ELECTION OF DIRECTOR: CRAIG ARNOLD Management For For 1D) ELECTION OF DIRECTOR: ROBERT H. BRUST Management For For 1E) ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Management For For 1F) ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1G) ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Management For For 1H) ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For 1I) ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1J) ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Management For For 2 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 APPROVE THE AMENDED AND RESTATED COVIDIEN STOCK AND INCENTIVE PLAN. Management Against Against 5 AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management For For S6 AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. Management For For S7 AMEND ARTICLES OF ASSOCIATION TO EXPAND THE AUTHORITY TO EXECUTE INSTRUMENTS OF TRANSFER. Management For For 8 ADVISORY VOTE ON THE CREATION OF MALLINCKRODT DISTRIBUTABLE RESERVES. Management Abstain Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 20-Mar-2013 ISIN US4282361033 Agenda 933731615 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For 1C. ELECTION OF DIRECTOR: R.L. GUPTA Management For For 1D. ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For 1G. ELECTION OF DIRECTOR: G.M. REINER Management For For 1H. ELECTION OF DIRECTOR: P.F. RUSSO Management For For 1I. ELECTION OF DIRECTOR: G.K. THOMPSON Management For For 1J. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For 1K. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS. Management For For 5. APPROVAL OF THE SECOND AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management Against Against 6. STOCKHOLDER PROPOSAL RELATING TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For 7. STOCKHOLDER PROPOSAL ENTITLED "2013 HEWLETT-PACKARD RESOLUTION ON HUMAN RIGHTS POLICY." Shareholder Against For 8. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For POSCO Security Meeting Type Annual Ticker Symbol PKX Meeting Date 22-Mar-2013 ISIN US6934831099 Agenda 933741084 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 45TH FY FINANCIAL STATEMENTS Management For 2A1 ELECTION OF OUTSIDE DIRECTOR: SHIN, CHAE-CHOL Management For 2A2 ELECTION OF OUTSIDE DIRECTOR: LEE, MYOUNG-WOO Management For 2A3 ELECTION OF OUTSIDE DIRECTOR: KIM, JI- HYUNG Management For 2B1 ELECTION OF AUDIT COMMITTEE MEMBER: KIM, JI-HYUNG Management For 2C1 ELECTION OF INSIDE DIRECTOR: CHANG, IN- HWAN Management For 2C2 ELECTION OF INSIDE DIRECTOR: KIM, YEUNG-GYU Management For 3. APPROVAL OF LIMITS OF TOTAL REMUNERATION FOR DIRECTORS Management For THE TORONTO-DOMINION BANK Security Meeting Type Annual Ticker Symbol TD Meeting Date 04-Apr-2013 ISIN CA8911605092 Agenda 933734647 - Management Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 WILLIAM E. BENNETT For For 2 HUGH J. BOLTON For For 3 JOHN L. BRAGG For For 4 AMY W. BRINKLEY For For 5 W. EDMUND CLARK For For 6 COLLEEN A. GOGGINS For For 7 HENRY H. KETCHAM For For 8 BRIAN M. LEVITT For For 9 HAROLD H. MACKAY For For 10 KAREN E. MAIDMENT For For 11 IRENE R. MILLER For For 12 NADIR H. MOHAMED For For 13 WILBUR J. PREZZANO For For 14 HELEN K. SINCLAIR For For B APPOINTMENT OF AUDITOR NAMED IN THE MANAGEMENY PROXY CIRCULAR Management For For C APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE REPORT OF THE HUMAN RESOURCES COMMITTEE AND APPROACH TO COMPENSATION SECTIONS OF THE MANAGEMENT PROXY CIRCULAR *ADVISORY VOTE* Management For For D SHAREHOLDER PROPOSAL A Shareholder Against For E SHAREHOLDER PROPOSAL B Shareholder Against For F SHAREHOLDER PROPOSAL C Shareholder Against For G SHAREHOLDER PROPOSAL D Shareholder Against For H SHAREHOLDER PROPOSAL E Shareholder Against For I SHAREHOLDER PROPOSAL F Shareholder Against For J SHAREHOLDER PROPOSAL G Shareholder Against For K SHAREHOLDER PROPOSAL H Shareholder Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management Against Against 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management Against Against BP P.L.C. Security Meeting Type Annual Ticker Symbol BP Meeting Date 11-Apr-2013 ISIN US0556221044 Agenda 933747923 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 3. TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For 4. TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For 5. TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For 6. TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For 7. TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For 8. TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For 9. TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. Management For For S18 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S20 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S21 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For BP P.L.C. Security Meeting Type Annual Ticker Symbol BP Meeting Date 11-Apr-2013 ISIN US0556221044 Agenda 933773954 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For For 3. TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For 4. TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For 5. TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For 6. TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For 7. TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For 8. TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For 9. TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. Management For For S18 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For S20 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For S21 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 11-Apr-2013 ISIN US6410694060 Agenda 933753154 - Management Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR Management For For 1B ACCEPTANCE OF THE COMPENSATION REPORT 2012 (ADVISORY VOTE) Management For For 2 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 3 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2012 Management For For 4A1 RE-ELECTION TO THE BOARD OF DIRECTOR: MR PETER BRABECK-LETMATHE Management For For 4A2 RE-ELECTION TO THE BOARD OF DIRECTOR: MR STEVEN G. HOCH Management For For 4A3 RE-ELECTION TO THE BOARD OF DIRECTOR: MS TITIA DE LANGE Management For For 4A4 RE-ELECTION TO THE BOARD OF DIRECTOR: MR JEAN-PIERRE ROTH Management For For 4B ELECTION TO THE BOARD OF DIRECTORS: MS EVA CHENG Management For For 4C RE-ELECTION OF THE STATUTORY AUDITORS: KPMG SA, GENEVA BRANCH Management For For 5 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: "FOR" VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS "AGAINST" VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS "ABSTAIN" ABSTAIN Management For For 6 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Annual Ticker Symbol AMX Meeting Date 22-Apr-2013 ISIN US02364W1053 Agenda 933778574 - Management Item Proposal Type Vote For/Against Management I APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. Management For II APPOINTMENT OF DELEGATES TO EXECUTE, AND IF, APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. Management For CANADIAN NATIONAL RAILWAY COMPANY Security Meeting Type Annual Ticker Symbol CNI Meeting Date 23-Apr-2013 ISIN CA1363751027 Agenda 933761632 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL R. ARMELLINO For For 2 A. CHARLES BAILLIE For For 3 HUGH J. BOLTON For For 4 DONALD J. CARTY For For 5 AMB. GORDON D. GIFFIN For For 6 EDITH E. HOLIDAY For For 7 V.M. KEMPSTON DARKES For For 8 HON. DENIS LOSIER For For 9 HON. EDWARD C. LUMLEY For For 10 DAVID G.A. MCLEAN For For 11 CLAUDE MONGEAU For For 12 JAMES E. O'CONNOR For For 13 ROBERT PACE For For 02 APPOINTMENT OF KPMG LLP AS AUDITORS Management For For 03 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 23-Apr-2013 ISIN US3024913036 Agenda 933751629 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: PIERRE BRONDEAU Management For For 1B. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: DIRK A. KEMPTHORNE Management For For 1C. ELECTION OF DIRECTOR TO SERVE IN CLASS III FOR A THREE-YEAR TERM: ROBERT C. PALLASH Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFICATION OF DIRECTORS. Management For For SYNGENTA AG Security 87160A100 Meeting Type Annual Ticker Symbol SYT Meeting Date 23-Apr-2013 ISIN US87160A1007 Agenda 933763775 - Management Item Proposal Type Vote For/Against Management APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2012 Management For For CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management For For 2 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 3 APPROPRIATION OF THE AVAILABLE EARNINGS AS PER BALANCE SHEET 2012 AND DIVIDEND DECISION Management For For RE-ELECTION OF MICHAEL MACK Management For For RE-ELECTION OF JACQUES VINCENT Management For For ELECTION OF ELENI GABRE-MADHIN Management For For ELECTION OF EVELINE SAUPPER Management For For 5 ELECTION OF THE EXTERNAL AUDITOR Management For For 6 PROPOSALS OF THE BOARD OF DIRECTORS IN CASE ADDITIONAL AND/OR COUNTER- PROPOSALS ARE PRESENTED AT THE MEETING Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 24-Apr-2013 ISIN US1729674242 Agenda 933746375 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1E. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1F. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1G. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1H. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1I. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF CITI'S 2012 EXECUTIVE COMPENSATION. Management For For 4. AMENDMENT TO THE CITIGROUP 2009 STOCK INCENTIVE PLAN (RELATING TO DIVIDEND EQUIVALENTS). Management Against Against 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For ABB LTD Security Meeting Type Annual Ticker Symbol ABB Meeting Date 25-Apr-2013 ISIN US0003752047 Agenda 933769854 - Management Item Proposal Type Vote For/Against Management APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2012 Management For For CONSULTATIVE VOTE ON THE 2012 REMUNERATION REPORT Management For For 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT Management For For 4 APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE Management For For 5 RENEWAL OF AUTHORIZED SHARE CAPITAL Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER AGNELLI Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. HUGHES Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: HANS ULRICH MARKI Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DE ROSEN Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL TRESCHOW Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB WALLENBERG Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: YING YEH Management For For RE-ELECTION TO THE BOARD OF DIRECTOR: HUBERTUS VON GRUNBERG Management For For 7 RE-ELECTION OF THE AUDITORS ERNST & YOUNG AG Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 29-Apr-2013 ISIN US9130171096 Agenda 933743684 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For 2. APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For AXA Security Meeting Type Annual Ticker Symbol AXAHY Meeting Date 30-Apr-2013 ISIN US0545361075 Agenda 933764169 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2012 - PARENT ONLY Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2012 Management For For O3 EARNINGS APPROPRIATION FOR THE FISCAL YEAR 2 DIVIDEND OF EURO 0.72 PER SHARE Management For For O4 APPROVAL OF REGULATED AGREEMENTS PURSUANT TO ARTICLE L.225-38 OF THE FRENCH COMMERCIAL CODE Management For For O5 RE-APPOINTMENT OF MR. RAMON DE OLIVEIRA AS DIRECTOR Management For For O6 RE-APPOINTMENT OF MRS. DOMINIQUE REINICHE AS DIRECTOR Management For For O7 RATIFICATION OF THE COOPTATION OF MR. JEAN-PIERRE CLAMADIEU AS DIRECTOR Management For For O8 APPOINTMENT OF MRS. DEANNA OPPENHEIMER AS DIRECTOR Management For For O9 APPOINTMENT OF MR. PAUL HERMELIN AS DIRECTOR Management For For O10 SETTING OF THE ANNUAL AMOUNT OF DIRECTORS' FEES ALLOCATED TO THE MEMBERS OF THE BOARD OF DIRECTORS Management For For O11 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS IN ORDER TO PURCHASE ORDINARY SHARES OF THE COMPANY Management For For E12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF RESERVES, EARNINGS OR PREMIUMS Management For For E13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITH PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN CASE OF PUBLIC OFFERINGS Management For For E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, THROUGH PRIVATE PLACEMENTS AS SET FORTH IN ARTICLE L.411-2 II OF THE FRENCH MONETARY AND FINANCIAL CODE Management For For E16 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO SET, IN THE EVENT OF AN ISSUE OF SHARES THROUGH PUBLIC OFFERINGS OR PRIVATE PLACEMENTS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, THE ISSUE PRICE UNDER THE CONDITIONS DEFINED BY THE SHAREHOLDERS' MEETING, UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL Management For For E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, IN THE EVENT OF A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For E18 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO ORDINARY SHARES OF THE COMPANY, IN RETURN FOR CONTRIBUTIONS IN KIND UP TO A MAXIMUM OF 10% OF THE SHARE CAPITAL OUTSIDE A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Management For For E19 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, ORDINARY SHARES RESULTING FROM THE ISSUE BY SUBSIDIARIES OF THE COMPANY OF SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES Management For For E20 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS FOR THE PURPOSE OF ISSUING SECURITIES WHICH GIVE RIGHT TO AN ALLOTMENT OF DEBT INSTRUMENTS, WITHOUT INCREASING THE COMPANY'S SHARE CAPITAL Management For For E21 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING ORDINARY SHARES OR SECURITIES GIVING A CLAIM TO THE COMPANY'S ORDINARY SHARES, RESERVED FOR EMPLOYEES ENROLLED IN AN EMPLOYER-SPONSORED COMPANY SAVINGS PLAN, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS Management For For E22 DELEGATION OF POWER GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY ISSUING ORDINARY SHARES, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS OF THE SHAREHOLDERS, IN FAVOR OF A SPECIFIC CATEGORY OF BENEFICIARIES Management For For E23 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL THROUGH THE CANCELLATION OF ORDINARY SHARES Management For For E24 AUTHORIZATION TO COMPLY WITH ALL FORMAL REQUIREMENTS IN CONNECTION WITH THIS SHAREHOLDERS' MEETING Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder Against For 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For INTERNATIONAL FLAVORS & FRAGRANCES INC. Security Meeting Type Annual Ticker Symbol IFF Meeting Date 30-Apr-2013 ISIN US4595061015 Agenda 933751655 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARCELLO V. BOTTOLI Management For For 1B. ELECTION OF DIRECTOR: LINDA B. BUCK Management For For 1C. ELECTION OF DIRECTOR: J. MICHAEL COOK Management For For 1D. ELECTION OF DIRECTOR: ROGER W. FERGUSON, JR. Management For For 1E. ELECTION OF DIRECTOR: ANDREAS FIBIG Management For For 1F. ELECTION OF DIRECTOR: CHRISTINA GOLD Management For For 1G. ELECTION OF DIRECTOR: ALEXANDRA A. HERZAN Management For For 1H. ELECTION OF DIRECTOR: HENRY W. HOWELL, JR. Management For For 1I. ELECTION OF DIRECTOR: KATHERINE M. HUDSON Management For For 1J. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1K. ELECTION OF DIRECTOR: DALE F. MORRISON Management For For 1L. ELECTION OF DIRECTOR: DOUGLAS D. TOUGH Management For For 2. TO RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2012. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For VALIDUS HOLDINGS LTD Security G9319H102 Meeting Type Annual Ticker Symbol VR Meeting Date 01-May-2013 ISIN BMG9319H1025 Agenda 933750336 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD J. NOONAN For For 2 MAHMOUD ABDALLAH For For 3 JEFFREY W. GREENBERG For For 4 JOHN J. HENDRICKSON For For 2. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE SELECTION OF PRICEWATERHOUSECOOPERS, HAMILTON, BERMUDA TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For BROOKFIELD RESIDENTIAL PROPERTIES INC. Security 11283W104 Meeting Type Annual and Special Meeting Ticker Symbol BRP Meeting Date 02-May-2013 ISIN CA11283W1041 Agenda 933776291 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRUCE T. LEHMAN For For 2 PATRICIA M. NEWSON For For 3 ALAN NORRIS For For 4 ALLAN S. OLSON For For 5 TIMOTHY R. PRICE For For 6 DAVID M. SHERMAN For For 7 ROBERT L. STELZL For For 8 MICHAEL D. YOUNG For For 02 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION; Management For For 03 THE APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Management For For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual and Special Meeting Ticker Symbol CNQ Meeting Date 02-May-2013 ISIN CA1363851017 Agenda 933759839 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 HON. FRANK J. MCKENNA For For 11 ELDON R. SMITH For For 12 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 AN ORDINARY RESOLUTION APPROVING ALL UNALLOCATED STOCK OPTIONS PURSUANT TO THE AMENDED, COMPILED AND RESTATED EMPLOYEE STOCK OPTION PLAN OF THE CORPORATION AS SET FORTH IN THE ACCOMPANYING INFORMATION CIRCULAR. Management Against Against 04 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR. Management For For FOSTER WHEELER AG Security H27178104 Meeting Type Annual Ticker Symbol FWLT Meeting Date 02-May-2013 ISIN CH0018666781 Agenda 933764892 - Management Item Proposal Type Vote For/Against Management RE-ELECTION OF DIRECTOR: STEVEN J. DEMETRIOU Management For For RE-ELECTION OF DIRECTOR: JOHN M. MALCOLM Management For For RE-ELECTION OF DIRECTOR: STEPHANIE S. NEWBY Management For For 2. RE-ELECTION OF PRICEWATERHOUSECOOPERS AG, ZURICH, SWITZERLAND AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For 3. APPOINTMENT OF BDO AG, ZURICH, SWITZERLAND AS OUR SPECIAL AUDITOR FOR A THREE-YEAR TERM. Management For For 4. RATIFICATION (ON A NON-BINDING BASIS) OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 6. APPROVAL OF OUR 2 REPORT (INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND THE STATUTORY FINANCIAL STATEMENTS OF FOSTER WHEELER AG FOR 2012). Management For For 7. GRANT OF DISCHARGE FROM LIABILITY TO FOSTER WHEELER AG'S BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FOR Management For For 8. APPROVAL OF CREATION OF NEW AUTHORIZED CAPITAL IN THE AMOUNT OF CHF 156,662, OF MAY 1, 2015, TO PARTIALLY REPLACE EXPIRING AUTHORIZED CAPITAL, AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION. Management For For 9. APPROVAL OF CAPITAL REDUCTION THROUGH CANCELLATION OF 4,259,429 SHARES REPURCHASED AND AN ASSOCIATED AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO REDUCE OUR SHARE CAPITAL IN THE AMOUNT OF CHF 12,778,287. Management For For APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED UNDER THE PLAN. Management Against Against IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE ANNUAL GENERAL MEETING. Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 02-May-2013 ISIN US7908491035 Agenda 933751667 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART M. ESSIG Management For For 1B. ELECTION OF DIRECTOR: BARBARA B. HILL Management For For 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management For For 2. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For ALLIANZ SE Security Meeting Type Annual Ticker Symbol AZSEY Meeting Date 07-May-2013 ISIN US0188051017 Agenda 933790962 - Management Item Proposal Type Vote For/Against Management 2. APPROPRIATION OF NET EARNINGS Management For For 3. APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE MANAGEMENT BOARD Management For For 4. APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 5. BY-ELECTION TO THE SUPERVISORY BOARD Management For For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 10-May-2013 ISIN US1941621039 Agenda 933756477 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C ELECTION OF DIRECTOR: IAN COOK Management For For 1D ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE COLGATE-PALMOLIVE COMPANY 2 PLAN. Management Against Against 5. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Agenda 933754966 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 15-May-2013 ISIN US7593516047 Agenda 933785000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. BARTLETT For For 2 ALAN C. HENDERSON For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE AMENDMENT TO THE COMPANY'S FLEXIBLE STOCK PLAN. Management Against Against 4. RE-APPROVE THE PERFORMANCE MEASURES UNDER THE COMPANY'S ANNUAL BONUS PLAN. Management For For 5. RE-APPROVE THE PERFORMANCE MEASURES UNDER THE COMPANY'S FLEXIBLE STOCK PLAN. Management Against Against 6. AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For 7. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 16-May-2013 ISIN CH0044328745 Agenda 933802022 - Management Item Proposal Type Vote For/Against Management ELECTION OF ROBERT M. HERNANDEZ Management For For ELECTION OF PETER MENIKOFF Management For For ELECTION OF ROBERT RIPP Management For For ELECTION OF THEODORE E. SHASTA Management For For 2. AMENDMENT TO THE ARTICLES OF ASSOCIATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For APPROVAL OF THE ANNUAL REPORT Management For For APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Management For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For 4. ALLOCATION OF DISPOSABLE PROFIT Management For For 5. DISCHARGE OF THE BOARD OF DIRECTORS Management For For ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2013 Management For For ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For 7. APPROVAL OF ACE LIMITED 2004 LONG- TERM INCENTIVE PLAN AS AMENDED THROUGH THE SIXTH AMENDMENT Management Against Against 8. APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For 9. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For GENERAL CABLE CORPORATION Security Meeting Type Annual Ticker Symbol BGC Meeting Date 16-May-2013 ISIN US3693001089 Agenda 933763080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY B. KENNY For For 2 GREGORY E. LAWTON For For 3 CRAIG P. OMTVEDT For For 4 PATRICK M. PREVOST For For 5 ROBERT L. SMIALEK For For 6 JOHN E. WELSH, III For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT GENERAL CABLE'S 2013 CONSOLIDATED FINANCIAL STATEMENTS AND INTERNAL CONTROL OVER FINANCIAL REPORTING. Management For For 3. APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF PERFORMANCE GOALS UNDER GENERAL CABLE'S 2008 ANNUAL INCENTIVE PLAN, AS AMENDED AND RESTATED, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, AS AMENDED. Management Against Against INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 16-May-2013 ISIN US4581401001 Agenda 933758611 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1I. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 PLAN Management Against Against 5. STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Shareholder Against For ZEBRA TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol ZBRA Meeting Date 16-May-2013 ISIN US9892071054 Agenda 933781761 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERHARD CLESS For For 2 MICHAEL A. SMITH For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR 2013 Management For For MONDELEZ INTL, INC Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2013 ISIN US6092071058 Agenda 933759625 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1G. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1H. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1I. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1J ELECTION OF DIRECTOR: RATAN N. TATA Management For For 1K ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL: REPORT ON EXTENDED PRODUCER RESPONSIBILITY Shareholder Against For 5 SHAREHOLDER PROPOSAL: SUSTAINABILITY REPORT ON GENDER EQUALITY IN THE COMPANY'S SUPPLY CHAIN Shareholder Against For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 23-May-2013 ISIN US5801351017 Agenda 933781999 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1B. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1C. ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1D. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For 4. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. Shareholder Against For 5. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. Shareholder Against For 6. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. Shareholder Against For 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 30-May-2013 ISIN US9598021098 Agenda 933793867 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1B. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 1C. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 1D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF SELECTION OF AUDITORS Management For For 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For TAIWAN SEMICONDUCTOR MFG. CO. LTD. Security Meeting Type Annual Ticker Symbol TSM Meeting Date 11-Jun-2013 ISIN US8740391003 Agenda 933825474 - Management Item Proposal Type Vote For/Against Management 1) TO ACCEPT 2 FINANCIAL STATEMENTS. Management For 2) TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2012 PROFITS. Management For 3) TO REVISE THE FOLLOWING INTERNAL RULES: A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS; B) PROCEDURES FOR LENDING FUNDS TO OTHER PARTIES; C) PROCEDURES FOR ENDORSEMENT AND GUARANTEE. Management For TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 14-Jun-2013 ISIN US8923313071 Agenda 933842026 - Management Item Proposal Type Vote For/Against Management 1. DISTRIBUTION OF SURPLUS Management For 2A. ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management For 2B. ELECTION OF DIRECTOR: AKIO TOYODA Management For 2C. ELECTION OF DIRECTOR: SATOSHI OZAWA Management For 2D. ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management For 2E. ELECTION OF DIRECTOR: MITSUHISA KATO Management For 2F. ELECTION OF DIRECTOR: MASAMOTO MAEKAWA Management For 2G. ELECTION OF DIRECTOR: MAMORU FURUHASHI Management For 2H. ELECTION OF DIRECTOR: YASUMORI IHARA Management For 2I. ELECTION OF DIRECTOR: SEIICHI SUDO Management For 2J. ELECTION OF DIRECTOR: KOEI SAGA Management For 2K. ELECTION OF DIRECTOR: KIYOTAKA ISE Management For 2L. ELECTION OF DIRECTOR: SHIGEKI TERASHI Management For 2M. ELECTION OF DIRECTOR: YOSHIMASA ISHII Management For 2N. ELECTION OF DIRECTOR: IKUO UNO Management For 2O. ELECTION OF DIRECTOR: HARUHIKO KATO Management For 2P. ELECTION OF DIRECTOR: MARK T. HOGAN Management For 3. PARTIAL AMENDMENT OF THE ARTICLES OF INCORPORATION Management For 4. PAYMENT OF EXECUTIVE BONUSES Management For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 18-Jun-2013 ISIN US57636Q1040 Agenda 933809761 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1G. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1H. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1I. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1J. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1K. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1L. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Ave MariaBond Fund July 1, 2012 - June 30, 2013 MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 17-Aug-2012 ISIN US5950171042 Agenda 933667997 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 ALBERT J. HUGO-MARTINEZ For For 3 L.B. DAY For For 4 MATTHEW W. CHAPMAN For For 5 WADE F. MEYERCORD For For 2. AMEND AND RESTATE OUR 2004 EQUITY INCENTIVE PLAN TO (I) INCREASE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE THEREUNDER BY 9,900,000, (II) EXTEND THE TERM OF THE PLAN THROUGH MAY 22, 2022, (III) RE- APPROVE MATERIAL TERMS OF PLAN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Against Against 3. PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF OUR COMMON STOCK UPON CONVERSION OF OUR CONVERTIBLE DEBENTURES AS REQUIRED BY THE NASDAQ LISTING RULES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2013. Management For For 5. PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 23-Aug-2012 ISIN US5850551061 Agenda 933668040 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 OMAR ISHRAK For For 4 SHIRLEY ANN JACKSON PHD For For 5 MICHAEL O. LEAVITT For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JACK W. SCHULER For For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4 TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 5 TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. Shareholder Against For 6 TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. Shareholder Against For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 04-Oct-2012 ISIN US7496851038 Agenda 933682331 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN P. ABIZAID For For 2 BRUCE A. CARBONARI For For 3 THOMAS S. GROSS For For 4 JOSEPH P. VIVIANO For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 23-Oct-2012 ISIN US7043261079 Agenda 933687406 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For 1B. ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For 1C. ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management For For 1D. ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For 1E. ELECTION OF DIRECTOR: GRANT M. INMAN Management For For 1F. ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For 1G. ELECTION OF DIRECTOR: MARTIN MUCCI Management For For 1H. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 1I. ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 14-Nov-2012 ISIN US8718291078 Agenda 933692786 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management For For 1B. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management For For 1C. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2013. Management For For THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 14-Nov-2012 ISIN US1890541097 Agenda 933692825 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1H ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1I ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 05-Feb-2013 ISIN US2910111044 Agenda 933717261 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C.A.H. BOERSIG* For For 2 J.B. BOLTEN* For For 3 M.S. LEVATICH* For For 4 R.L. STEPHENSON* For For 5 A.A. BUSCH III# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 09-Apr-2013 ISIN US0640581007 Agenda 933746262 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Management For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 23-Apr-2013 ISIN US6934751057 Agenda 933744561 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1F ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1G ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For 1H ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1K ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1M ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1N ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1O ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1P ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 26-Apr-2013 ISIN US4878361082 Agenda 933745157 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GORDON GUND For For 2 MARY LASCHINGER For For 3 A. MCLAUGHLIN KOROLOGOS For For 4 CYNTHIA MILLIGAN For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE KELLOGG COMPANY 2013 LONG-TERM INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD. Shareholder For Against GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 01-May-2013 ISIN US3695501086 Agenda 933750691 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY T. BARRA Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For 1C. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For 1F. ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1G. ELECTION OF DIRECTOR: LESTER L. LYLES Management For For 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For 2. SELECTION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 02-May-2013 ISIN US2600031080 Agenda 933749131 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.H. BENSON Management For For 1B. ELECTION OF DIRECTOR: R.W. CREMIN Management For For 1C. ELECTION OF DIRECTOR: J-P.M. ERGAS Management For For 1D. ELECTION OF DIRECTOR: P.T. FRANCIS Management For For 1E. ELECTION OF DIRECTOR: K.C. GRAHAM Management For For 1F. ELECTION OF DIRECTOR: M.F. JOHNSTON Management For For 1G. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management For For 1H. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management For For 1I. ELECTION OF DIRECTOR: B.G. RETHORE Management For For 1J. ELECTION OF DIRECTOR: M.B. STUBBS Management For For 1K. ELECTION OF DIRECTOR: S.M. TODD Management For For 1L. ELECTION OF DIRECTOR: S.K. WAGNER Management For For 1M. ELECTION OF DIRECTOR: M.A. WINSTON Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR SHAREHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 02-May-2013 ISIN US9113121068 Agenda 933754548 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1C. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1D. ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1E. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1H. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1I. ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1L. ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 4. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder For Against ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 03-May-2013 ISIN US4523081093 Agenda 933753255 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE RIGHT. Shareholder Against For ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 06-May-2013 ISIN US00287Y1091 Agenda 933751869 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H.L. BURNSIDE For For 2 EDWARD J. RAPP For For 3 ROY S. ROBERTS For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 2 Years Against 5. APPROVAL OF THE ABBVIE 2013 INCENTIVE STOCK PROGRAM. Management Against Against NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 09-May-2013 ISIN US6558441084 Agenda 933758851 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For 1H. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1I. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 4. APPROVAL OF AN AMENDMENT TO THE NORFOLK SOUTHERN BYLAWS GIVING STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Management For For REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 09-May-2013 ISIN US7607591002 Agenda 933758926 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Management For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 4. APPROVAL OF THE AMENDED AND RESTATED 2 Management Against Against 5. STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 ISIN US88579Y1010 Agenda 933754966 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 14-May-2013 ISIN US20825C1045 Agenda 933764842 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 5. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 6. GENDER IDENTITY NON-DISCRIMINATION. Shareholder Against For GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 16-May-2013 ISIN US3719011096 Agenda 933773409 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETE HOEKSTRA For For 2 JOHN MULDER For For 3 FREDERICK SOTOK For For 2. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 3. TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE CHAIR OF THE BOARD, WHENEVER POSSIBLE, BE AN INDEPENDENT MEMBER OF THE BOARD. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE"AGAINST" THE ABOVE PROPOSALS 2 & 3. Shareholder Against For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 5. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE THE 2 PURCHASE PLAN. Management For For HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 23-May-2013 ISIN US4180561072 Agenda 933787244 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BASIL L. ANDERSON For For 2 ALAN R. BATKIN For For 3 FRANK J. BIONDI, JR. For For 4 KENNETH A. BRONFIN For For 5 JOHN M. CONNORS, JR. For For 6 MICHAEL W.O. GARRETT For For 7 LISA GERSH For For 8 BRIAN D. GOLDNER For For 9 JACK M. GREENBERG For For 10 ALAN G. HASSENFELD For For 11 TRACY A. LEINBACH For For 12 EDWARD M. PHILIP For For 13 ALFRED J. VERRECCHIA For For 2. THE ADOPTION, ON AN ADVISORY BASIS, OF A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF HASBRO, INC., AS DESCRIBED IN THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE 2013 PROXY STATEMENT. Management For For 3. APPROVAL OF AMENDMENTS TO THE RESTATED 2 PERFORMANCE PLAN. Management Against Against 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS HASBRO, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 5. TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED "SUPPLIER SUSTAINABILITY REPORTING." Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For
